Exhibit 10.01

 

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS

DOCUMENT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE, HAVE BEEN MARKED

WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE

CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.

 

MULTI-CURRENCY PROCESSING AGREEMENT

 

THIS MULTI-CURRENCY PROCESSING AGREEMENT is made and entered into this 27th day
of January 2010, by and among PLANET PAYMENT (HONG KONG) LTD GRAPHIC
[g241061kg01i001.gif], a Hong Kong company with its principal place of business
at 21/F Asia Orient Tower, Town Place, 33 Lockhart Road, Wan Chai, Hong Kong,
SAR (“Planet Payment”); and PLANET PAYMENT, INC, a Delaware corporation, with
its principal place of business at 670 Long Beach Boulevard, Long Beach, NY
11561 (“PPI”) and NETWORK INTERNATIONAL, LLC, a United Arab Emirates company
with its principal place of business at Burjuman Office Tower, P.O. Box 4487,
Dubai United Arab Emirates (“Acquirer”).

 

Recitals of Fact

 

WHEREAS, Planet Payment provides certain credit and debit card processing and
related services to acquirers, processors and their merchants including the
Planet Payment Dynamic Currency Conversion, “Pay in Your Currency™” Program as
described herein; and

 

WHEREAS, Acquirer is a principal member of Visa and MasterCard, which provides
processing and related services for Merchants which accept, as a method of
payment for goods and services, Visa, MasterCard and other credit and debit
cards approved for acceptance by Acquirer; and

 

WHEREAS, Acquirer is desirous of participating in Planet Payment’s Program in
accordance with the provisions of this Agreement, and working in conjunction
with Planet Payment to offer the Program to Acquirer’s Merchants and to earn
certain revenue derived in connection with the Merchants’ participation in the
Program in the amount specified herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Planet Payment and Acquirer hereby agree as follows:

 

AGREEMENT

 

1.                                      DEFINITIONS

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

1

--------------------------------------------------------------------------------


 

(a)                                 acceptance shall mean acceptance or deemed
acceptance of the implementation of the Acquirer Program by Acquirer upon
successful completion of the UAT and successful PP NI Multi-Currency Processing
Agreement version 11 Final 01-21-10.doc 2 deployment of the Acquirer Program and
related changes in the production environments of Planet Payment and Acquirer as
determined in accordance with the procedures set forth in Appendix IV.

 

(b)                                 Account Security System shall mean Visa’s
Card Information Security Protection or CISP program and Account Information
Security or AIS program, the MasterCard Site Data Protection Program, including
the Payment Card Industry Data Security Standards (“PCI”) and any analogous
account information security program of any other Card Association whose Cards
are included in the Program, as those account information security programs may
be modified or replaced by the applicable Card Association from time to time.

 

(c)                                  Acquirer Merchant shall mean a Merchant
introduced to Planet Payment by Acquirer for which Planet Payment is to process
Transactions hereunder.

 

(d)                                 Acquirer Program shall mean Acquirer’s
processing services as enhanced by Planet Payment in order for Acquirer to
provide Dynamic Currency Conversion services to certain current and prospective
Merchants pursuant to this Agreement.

 

(e)                                  Acquirer Revenue shall mean the amount of
Gross FX Margin payable to Acquirer hereunder as set forth in Appendix V hereof.

 

(f)                                   Acquirer Settlement Amount shall mean the
amount actually received by or on behalf of the Acquirer from the Card
Association with respect to a Transaction ignoring any Interchange or fees
charged by the Card Association in respect of that Transaction.

 

(g)                                  Agreement shall mean this Multi-Currency
Processing Agreement, together with all schedules or exhibits annexed thereto
and forming part thereof.

 

(h)                                 Approved Currency shall mean those foreign
currencies for which the Program is available to Merchants, as set out in
Schedule 1 to this Agreement, as amended from time to time and agreed to in
advance by the parties.

 

(i)                                     Approved Quotation Standard shall mean
the agreed source for quotation of currency conversion rates used by Planet
Payment as the standard for conversion rates in the Program.  Unless otherwise
advised, and agreed to in advance in writing by the parties, the currency
conversion rates as announced or published daily by Visa and MasterCard in their
Base II and VSS systems and GCMS systems, respectively, and in effect for the
following banking day, shall be the Approved Quotation Standard for Visa
Transactions and MasterCard Transactions, respectively.

 

2

--------------------------------------------------------------------------------


 

(j)                                    Banking Day shall mean each day when
banks in the Designated Territory shall be generally open for business.

 

(k)                                 BIN shall mean Bank Identification Number as
defined by applicable Visa Rules.

 

(l)                                     Card shall mean a debit or credit card
that is either a MasterCard Card or a Visa Card or another branded credit or
debit card, which the parties may agree to include in the Program.

 

(m)                             Card Association shall mean MasterCard, Visa and
any other organization that issues or authorizes the issuance of a Card.

 

(n)                                 Cardholder shall mean the authorized user of
a Card.

 

(o)                                 Cardholder Settlement Amount shall mean the
amount submitted for clearing and settlement to the applicable Card Association
with respect to a Foreign Transaction, which shall be an amount equal to the
Purchase Amount as converted into the Approved Currency in which the
Cardholder’s Card is denominated, at the applicable rate set forth in the
Approved Quotation Standard, plus the applicable Target Currency Conversion
Margin.  The Cardholder Settlement Amount is the amount that should appear on a
Cardholder’s billing statement with respect to a Foreign Transaction.

 

(p)                                 Chargeback shall mean a reversal of a debit
or credit Transaction initiated by an issuer of a Card, as more specifically
defined and set out in the Rules.

 

(q)                                 Confidential Information shall have the
meaning set forth in the Terms & Conditions for DCC Processing, which is annexed
hereto as Schedule 2.

 

(r)                                    Credit shall mean a transaction that
results in a positive adjustment to a Cardholder’s account, initiated by a
Merchant.

 

(s)                                   DCC Program shall mean Planet Payment’s
services for the provision of Dynamic Currency Conversion also known as “Pay in
Your CurrencyTM” or “PYC”.

 

(t)                                    DCC Transaction shall mean a Transaction
in which; (a) the Card presented for payment to a Merchant is denominated in an
Approved Currency; (b) the Cardholder chooses to effect the Transaction in such
Approved Currency; and (c) Acquirer acquires the Transaction pursuant to this
Agreement under its license to acquire Transactions in the relevant Designated
Territory, excluding such Transactions which the parties may agree shall be
excluded from the Program (e.g. Transactions involving cards from particular
issuers).

 

(u)                                 Designated Territory shall mean the United
Arab Emirates and such other jurisdictions as the parties may agree in writing
to include in this Agreement.

 

3

--------------------------------------------------------------------------------


 

(v)                                 Domestic Processing shall mean those
services to be provided by Planet Payment hereunder in relation to the
authorization, clearing, settlement and reporting of Transactions (including
Foreign Transactions), which do not involve the conversion of any Transaction
Currency.

 

(w)                               Domestic Transaction shall mean a Transaction
initiated using a Card that is denominated in the Merchant’s Local Currency, as
well as a Transaction initiated using a Card issued in the same Designated
Territory as the Merchant location at which the Transaction occurs.

 

(x)                                 Dynamic Currency Conversion or “DCC” shall
mean the conversion at the Point of Sale of the currency in which goods or
services are priced into a different billing currency, as agreed upon by the
Cardholder and Merchant, in accordance with applicable Card Association Rules,
as well as (if and to the extent permitted by the applicable Rules) such
conversion of any cash disbursed by the Merchant at the Point of Sale, all as
agreed upon by the Cardholder and Merchant.

 

(y)                                 Foreign Transaction shall mean a DCC
Transaction.

 

(z)                                  Gross FX Margin shall mean with respect to
any Foreign Transaction, the amount by which the Acquirer Settlement Amount
differs from the Purchase Amount of that Foreign Transaction PROVIDED THAT if
the Acquirer Settlement Amount is denominated in a different currency to the
Merchant’s Local Currency, then for the purpose of calculating the Gross FX
Margin, the Purchase Amount shall mean the amount of a Foreign Transaction
converted into the currency in which the Acquirer Settlement Amount is
denominated, using the currency conversion rate announced or published by the
Approved Quotation Standard that is applicable on the Transaction date.

 

(aa)                          ICA shall mean Interbank Card Association number
as defined by MasterCard Rules.

 

(bb)                          Implementation shall mean the date on which a
Foreign Transaction is first authorized and cleared under the Acquirer Program
for any Merchant, other than purely for the purposes of system testing.

 

(cc)                            Interchange shall mean the charges levied by
Visa or MasterCard for the processing of interchange transactions, as more fully
described in the Rules.

 

(dd)                          Interchange Differential shall have the meaning
ascribed to it in paragraph 9 of Appendix V.

 

(ee)                            IP shall mean: (i) patents, trademarks, service
marks, trade names, domain names, copyrights, designs and trade secrets,
(ii) inventions, discoveries, ideas, processes, formulae, methods, schematics,
intellectual property, know-how, computer software programs (including, without
limitation, source code, operating systems,

 

4

--------------------------------------------------------------------------------


 

applications, documentation, specifications, files, and other materials related
thereto), published and unpublished works of authorship, data and databases,
(iii) other tangible or intangible proprietary or confidential information and
materials, and (iv) all applications for or registrations of any of the
foregoing and all rights in or to any of the foregoing including, without
limitation, under licenses or other arrangements with other persons.

 

(ff)                              MasterCard Card shall mean a Card issued by a
financial institution under the service marks of MasterCard.

 

(gg)                            MasterCard shall mean MasterCard, Incorporated
(a Delaware corporation).

 

(hh)                          Merchant shall mean an entity that is permitted to
accept Cards as a means of payment for goods and services in connection with the
sales of such goods and services, and where applicable to disburse cash in
connection with the sales of such goods and services, in accordance with the
applicable Rules.

 

(ii)                                  Merchant Accounting System or “MAS” shall
mean a processing system incorporating methodologies to make a financial record
of Transactions as between a Merchant, Acquirer and a Card Association;
calculate and effect settlement of payments, costs, losses and adjustments with
respect to Transactions; prepare statements concerning payments, costs, losses
and adjustments with respect to Transactions; and such other features related to
the reconciliation, reporting and settlement of Transactions as may be required
by the party operating such processing system.

 

(jj)                                Merchant Compensation shall mean the amount
(if any) payable by Acquirer to a Merchant participating in the Acquirer Program
in respect of a Foreign Transaction processed on behalf of such Merchant.

 

(kk)                          Merchant’s Local Currency shall mean United Arab
Emirates Dirham (AED).

 

(ll)                                  Merchant Settlement Amount shall mean the
amount payable to a Merchant in respect of a Transaction pursuant to the
merchant services agreement between the Merchant and Acquirer, plus an amount
equal to the amounts deducted by the Acquirer pursuant to the merchant services
agreement, for the processing of such Transaction as reported to Acquirer by
Planet Payment pursuant to this Agreement.  (Which amounts deducted shall
include for this purpose all Interchange and assessments charged by the Card
Association, with respect to such Transaction, whether or not separately billed
to the Merchant).  The Merchant Settlement Amount will equal the Purchase Amount
in a Foreign Transaction.

 

(mm)                  Multi-Currency Processing shall mean the processing of
Foreign Transactions.

 

5

--------------------------------------------------------------------------------


 

(nn)                          Net FX Margin shall mean the balance of the Gross
FX Margin after deduction of the Merchant Compensation payable in respect of the
relevant Foreign Transaction.

 

(oo)                          Non-Approved Currency Transaction shall mean a
Transaction in which the Card presented for payment is denominated in a currency
that is not an Approved Currency.

 

(pp)                          Opt Out Transaction shall mean a Transaction that
is eligible to be processed as a DCC Transaction but where the Cardholder does
not choose to complete the Transaction in the currency of the Card.  Opt Out
Transactions are effected in the Merchant’s Local Currency.

 

(qq)                          Person shall mean any individual or entity other
than a Party.  “Person” is sometimes used in the phrase “third Person”; that
phrase has the same meaning as “Person”.

 

(rr)                                Planet Payment MAS shall mean Planet
Payment’s Merchant Accounting System.

 

(ss)                              Planet Payment Platform shall mean the
processes, procedures, computer software, hardware and related equipment,
including the Planet Payment MAS, software and systems, used to receive, route,
process, clear, account, convert, manage and store data relating to single or
multi-currency Card Transactions pursuant to the terms and conditions as
contained herein, including Planet Payment’s Multi-Currency Processing
technology, provided, operated or maintained by Planet Payment directly or by
third parties under contract with Planet Payment.

 

(tt)                                Planet Payment Processing Services shall
mean the authorization, clearing and settlement processes to be effected by
Planet Payment for purposes of this Agreement, with respect to Transactions
presented to Planet Payment by Acquirer.  Authorization and clearing will occur
through, or by means of the BINs and/or ICAs owned by or assigned to Acquirer,
pursuant to this Agreement.

 

(uu)                          Planet Payment Revenue shall mean the amount of
Gross FX Margin and other fees payable to Planet Payment hereunder or as set
forth in Appendix V hereof.

 

(vv)                          Point-of Sale or POS shall mean the Merchant’s
system, or device for dealing with Cardholders and effecting Transactions,
including but not limited to a Card terminal, integrated sales system,
interfaced property management solution, or Internet website interface.

 

(ww)                      Presentment Gain shall mean a Settlement Gain created
in a Foreign Transaction not presented to Planet Payment in a timely manner as
prescribed in Appendix V.

 

(xx)                          Presentment Loss shall mean a Settlement Loss
created in a Foreign Transaction not presented to Planet Payment in a timely
manner as prescribed in Appendix V.

 

6

--------------------------------------------------------------------------------


 

(yy)                          Processing Fees shall mean the fees payable by
Acquirer to Planet Payment for provision of the Planet Payment Processing
Services, as set forth in Appendix V.

 

(zz)                            Program shall mean Planet Payment’s services to
acquirers, Merchants and VAR’s to enable them to offer Dynamic Currency
Conversion (PYC) to their respective customers.

 

(aaa)                   Program Specification shall mean the description of the
technical elements of the DCC Program and the specific services to be provided
to Acquirer by Planet Payment hereunder, set forth in the document, which is
annexed hereto in Appendix I.

 

(bbb)                   Purchase Amount shall mean the amount of a Transaction
denominated in the currency in which the Merchant prices its goods and services
for sale, or (if permitted by the applicable Rules) disburses cash, at the
particular location in which the Transaction occurred, in all such cases prior
to any conversion under the Program.

 

(ccc)                      Revenue Share shall mean the parties’ respective
entitlements to receive a portion of the Gross FX Margin earned on Foreign
Transactions processed hereunder.

 

(ddd)                   Rules shall mean the bylaws, rules, regulations and
procedures imposed by a Card Association, as they may be amended or supplemented
from time to time.

 

(eee)                      Settlement Gain shall mean the amount by which the
Gross FX Margin exceeds the Target FX Margin.

 

(fff)                         Settlement Loss shall mean the amount by which the
Target FX Margin exceeds the Gross FX Margin.

 

(ggg)                      Strategic Merchant shall mean an Acquirer Merchant
having Foreign Transaction processing volumes of a size which warrant the
negotiation of Merchant Compensation in excess of the (1%) limit set forth in
paragraph 2 of Appendix V.

 

(hhh)                   Target Currency Conversion Margin shall mean the
percentage margin to be added to the currency conversion rate obtained from the
Approved Quotation Standard, which is to be applied to any particular Foreign
Transaction as determined by the Acquirer and applied by Planet Payment.  Unless
otherwise agreed by the parties, the Target Currency Conversion Margin shall be
3.2% of the Purchase Amount for Foreign Transactions.

 

(iii)                               Target FX Margin shall mean the Purchase
Amount multiplied by the Target Currency Conversion Margin.

 

(jjj)                            Term shall have the meaning set out in
Section 8.1 hereof.

 

(kkk)                   Timing Chart shall have the meaning set out in Appendix
II.

 

7

--------------------------------------------------------------------------------


 

(lll)                               Transaction shall mean the purchase, or
return for refund, by a Cardholder of goods or services at a Merchant by use of
a Card, or a cash disbursement with such purchase (if and to the extent
permitted by the Rules) by use of a Card.

 

(mmm)       UAT shall mean the user acceptance testing of the implementation of
the Acquirer Program to be conducted by the parties in accordance with Appendix
IV hereof.

 

(nnn)                   VAR shall mean a value added reseller, including any
e-commerce payment gateway service provider, or point of sale provider, that,
subject to prior approval from Acquirer, facilitates the authorization or
clearing of Transactions for the purposes of the Program, and with which Planet
Payment contracts or makes arrangements to provide the Planet Payment Program to
certain Merchants.

 

(ooo)                   Visa shall mean Visa, Inc. (a Delaware corporation) and
its subsidiaries and Visa Europe (a membership association).

 

(ppp)                   Visa Card shall mean a Card that has been issued by a
financial institution under the service marks of Visa.

 

The terms defined in this Section 1 have the correlative meanings when used in
the singular or plural, as the context requires or implies.  References in this
Agreement to articles, sections, subsections and schedules are to articles,
sections, subsections and schedules of this Agreement unless specifically stated
otherwise. Other defined terms applicable to this Agreement appear in the
schedules.

 

2.                                      OVERVIEW OF THE PROGRAM

 

2.1                               Description of the Program.  The Program
enables processors, acquirers and Merchants to process Transactions in multiple
currencies, in order to enable Merchants to offer and sell goods and services to
Cardholders in the currency which they select, thereby improving the customer
experience and helping Merchants sell more. The Program comprises Dynamic
Currency Conversion also known as Pay in Your Currency. Using Dynamic Currency
Conversion, the Merchant prices its goods and services in its local currency
(e.g. AED) and after a Cardholder has made the decision to purchase and presents
his Card for payment, the systems in use under the Program determine if the Card
is eligible for DCC. The Cardholder is then presented with the option at the
Point of Sale, to complete the Transaction in the Currency, in which the Card is
denominated (e.g. Euro) and is shown the conversion rate and Transaction amount
in both currencies (e.g. AED and Euro) in order to assist him in making a
decision. If the Cardholder “opts in” and decides to complete the Transaction in
the currency of the Card, the Transaction is authorized and submitted to the
Card Associations for clearing and settlement in the currency of the Card (e.g.
Euro). However, upon settlement by the Card Association to the Acquirer, the
Transaction is converted back into the Acquirer’s settlement currency (e.g.
USD), so that the Acquirer can pay the Merchant what it expected to get paid,
i.e. the original price of its goods and services, in its local currency (less
of course the Acquirer’s and Card Associations’ usual processing fees). The
Cardholder is billed the exact amount, in his local currency, as shown on the
receipt that he signed (or accepted electronically) at the Merchant.

 

8

--------------------------------------------------------------------------------


 

2.2                               Provision of the Program and Rollout.  Planet
Payment hereby agrees to implement the Acquirer Program and make the Acquirer
Program available to Acquirer in the Designated Territory during the Term of
this Agreement (following Acceptance), for use in connection with the Foreign
Transactions of Merchants that have agreed in writing to participate in the
Program. Attached hereto as Appendix III is the current draft of the joint
implementation plan (the “Project Plan”), which identifies the detailed tasks
necessary for the initial implementation of the Acquirer Program for Acquirer.
The parties agree that they will use reasonable, commercial efforts to implement
the Project Plan on a timely basis, in accordance with the timescales set forth
therein. The parties agree that except as expressly set forth herein, each party
shall bear its own internal costs incurred in connection with performing the
various tasks required to be performed for the purposes of the implementation of
the Acquirer Program in accordance with the Project Plan. The parties
acknowledge that the Acquirer Program will be implemented and rolled out in
different phases, having regard to various technical and regulatory requirements
and with a view to adding to the functionality and breadth of services offered
over time, based on the applicable business case or cases. The Project Plan is
intended to address the first phase and additional project plans and updated
project plans will be prepared for the various phases of the roll out of the
Program. The Project Plan may be amended by agreement of the parties from time
to time.

 

2.3                               Identification of Transactions in Approved
Currencies.  Transactions involving Approved Currencies will be identified as
eligible for processing as a Foreign Transaction at both the time of
authorization and capture and prior to submission to the applicable Card
Association for either authorization or capture, by one of the following
methods: (a) at Planet Payment’s Platform; or (b) by a VAR certified by Planet
Payment to the Program; or (c) by the Merchant by means of a Point-of-Sale
modified to support the Program. Specifically, the Acquirer Merchant will swipe
the Cardholder’s Card (or key in the Card number) on a POS terminal that is
enabled with software to allow for the processing of Foreign Transactions. The
POS terminal application determines whether the Transaction is a Domestic
Transaction. All Transactions other than Domestic Transactions will initially be
routed to Planet Payment via the existing network infrastructure, communications
links, and interfaces owned by Acquirer and in mutually agreed formats. Domestic
Transactions will not be routed to Planet Payment, but instead will be routed by
the POS terminals via the Acquirer’s existing network to the Acquirer, and all
such Domestic PP NI Multi-Currency Processing Agreement version 11 Final
01-21-10.doc 9 Transactions shall be authorized, cleared and settled by Acquirer
(or a third person).

 

2.4                               Processing of Non-Approved Currency
Transactions.  Planet Payment will identify all Transactions routed to it by the
Acquirer from Merchants’ POS terminals as either eligible for processing as a
Foreign Transaction, or not (i.e., Non-Approved Currency Transactions). If
Planet Payment determines that a Transaction is a Non-Approved Currency
Transaction, prior to submission to the applicable Card Association for
authorization, it shall either:

 

(a)                                 process such Non-Approved Currency
Transaction pursuant to Section 3.5.1; or.

 

9

--------------------------------------------------------------------------------


 

(b)                                 return a message indicating a Non-Approved
Currency Transaction to the Acquirer, following which such Transaction shall be
authorized, cleared, and settled by Acquirer as a Domestic Transaction;

 

3.                                      ROLES & RESPONSIBILITIES OF PLANET
PAYMENT

 

3.1                               Provision of the Services.  Following
completion of UAT with respect to all of the initial implementation work to be
undertaken by Planet Payment hereunder, and boarding of the initial Acquirer’s
Merchants, Planet Payment shall with effect from the live date agreed to by the
parties, for the duration of the Term of this Agreement, provide the Planet
Payment Processing Services in the Designated Territory for the authorization,
clearing and settlement of Transactions using the Cards which are agreed to by
the parties, from time to time, in accordance with this Agreement, the
applicable Rules, the Program Specifications and other Program documentation,
from time to time agreed to by the parties.  Unless modified by written
agreement of the parties and subject to further detail on Transaction processing
procedures which is set forth in the Program Specifications, Planet Payment
Processing Services and the Program will be undertaken for Transactions of
Acquirer, as set forth in this Section 3 as follows.

 

3.2                               Currency Conversion and Margin.  All
Transactions received by Planet Payment involving Cards which are denominated in
Approved Currencies will be converted by Planet Payment to the Approved Currency
in which the particular Card is denominated at the conversion rate announced or
published by the Approved Quotation Standard for the Approved Currency
applicable on the date of the Transaction together with the applicable Target
Currency Conversion Margin. The Cardholder Settlement Amount, along with the
currency exchange rate used to calculate it, shall then be communicated by
Planet Payment back to Acquirer for communication to the Merchant’s POS for
communication to the Cardholder in accordance with the Rules applicable to DCC.
If the Cardholder does not choose to complete the Transaction in the Approved
Currency of the Card, the Transaction becomes an Opt Out Transaction and either:

 

(a)                                 Planet Payment shall process such Opt Out
Transaction pursuant to Section 3.5.1.; or

 

(b)                                 Acquirer shall authorize, clear, and settle
such Opt-Out Transaction.

 

3.3                               Reconciliation and Reporting.  Planet Payment,
through its Merchant Accounting System, will reconcile all Foreign Transactions
and perform all Program revenue calculations and calculate and track any Dynamic
Currency Conversion mark-up and DCC Transaction currency exchange gain or loss. 
Planet Payment will generate electronic reporting to substantiate all Program
revenue calculations, DCC Transaction currency exchange gain/loss, and any
miscellaneous fee billings or revenue sharing associated with the Program, as
related to sales, Credits, chargebacks and adjustments. Planet Payment will
provide Acquirer with payment information files (in the format agreed by the
parties, as set forth in the Program Specifications), to enable the Acquirer to
distribute the Acquirer Settlement Amount as required. Planet Payment will
provide designated Acquirer staff with necessary access to the Planet Payment
Merchant Accounting System data which is stored in the Planet Payment MAS via a
secure and Account Security System compliant web interface (known as P-Web), in
a mutually agreeable manner and

 

10

--------------------------------------------------------------------------------


 

scope, which can be modified as agreed by the parties from time to time. Planet
Payment’s reporting obligations under this section shall be carried out in
accordance with the standard reporting requirements under the Program and as
otherwise agreed with Acquirer.

 

3.4                               Point of Sale Including Terminal Support.  To
participate in the Program, a Merchant must utilize a Point of Sale device that
has been modified to support the Acquirer Program in accordance with the
Acquirer Program specifications and the Card Association Rules, such POS to use
APACS40, or such other message format as may in the future be mutually agreed by
the parties to be used for the Acquirer Program. Planet Payment shall facilitate
the modification of certain POS applications as agreed with Acquirer from time
to time, by providing those POS manufacturers designated by the Acquirer with
specifications for such modifications and by providing commercially reasonable
assistance to such POS manufacturers in making such modifications. Acquirer
agrees to provide reasonable assistance to Planet Payment in securing the
participation of the POS manufacturers to perform the necessary modifications,
including but not limited to initiating contact with the POS manufacturers and
requesting that these entities cooperate with Planet Payment to effect the
necessary technical modifications to their POS applications. Planet Payment
shall, in conjunction with Acquirer, undertake testing of such POS applications
and certification thereof to the Planet Payment Platform, with such POS
manufacturers. For the purposes of the launch of the Acquirer Program, the
parties have agreed to use the Verifone VX670 GPRS terminal and the Acquirer
Program could be later on extended to the Verifone dial-up POS terminal. In
addition the parties shall mutually identify terminal manufacturers, POS
providers or other VARs which provide system or gateway interfaces, for which
the parties mutually agree a reasonable business case exists to support the
Acquirer Program, in order to enable the Acquirer Program to be offered to
additional Merchants. Such business case shall take into account the costs of
modification and implementation of such third parties’ applications or systems
and their integration to the Planet Payment Platform, the time required for such
modification and implementation and the likely Foreign Transaction volume that
will be attained as a result, that would not otherwise be accessible to the
parties by other means already supported under the Acquirer Program. The third
party costs chargeable by such terminal manufacturers, POS providers or other
VARs in connection with the modification, implementation, testing and
certification of their respective POS applications, or other systems or
interfaces for the purposes of supporting the Acquirer Program, (as well as
Planet Payment’s own costs in connection therewith) shall be borne by Planet
Payment, in accordance with paragraph 14 of Appendix V. Acquirer shall not be
responsible for any such costs.

 

3.5                               Other Processing Services

 

3.5.1                     Planet Payment shall provide Domestic Processing
services in relation to the following Transactions received by the Planet
Payment Platform, on behalf of Acquirer Merchants who participate in the
Acquirer Program, in accordance with the applicable Rules and the
Specifications:

 

(a)                                 Opt-out Transactions; and

 

(b)                                 Non-Approved Currency Transactions

 

11

--------------------------------------------------------------------------------


 

in each case for Acquirer Merchants who operate in the lodging and hospitality
and food and beverage industry sectors, but not for Merchants operating in other
industry sectors. The fees for such Domestic Processing Services shall be
waived. The parties may from time to time change the Transactions to which this
Section applies by mutual agreement.

 

3.5.2                     If both parties agree, Planet Payment may provide
support for integrated transaction processing from certain payment systems
providers certified or to be certified by Planet Payment, such that the
particular payment systems provider will transmit to Planet Payment certain
Transactions including Visa, MasterCard and other Card types, which Planet
Payment will process to the applicable Card Association, as agreed between the
parties, for the implementation and processing fees set forth in Appendix V, or
as otherwise agreed to by the parties.

 

3.5.3                     In addition to the above Services, Acquirer may in the
future, from time to time request Planet Payment to provide additional services,
which Planet Payment may agree or decline to provide in its sole discretion, at
a cost to be agreed to by the parties. For the avoidance of doubt any change or
enhancement requested by Acquirer, which is not covered by or in accordance with
the Program Specifications and which requires Planet Payment to undertake any
development with respect to the Planet Payment Platform, shall be a request for
an additional service under this section.

 

3.6                               Platform & Communication Infrastructure. 
Planet Payment will make such modifications to the Planet Payment Platform as
are necessary for it to provide the services hereunder in accordance with the
Program Specifications. Planet Payment shall be responsible for establishing and
maintaining at its sole cost all necessary telecommunications links and network
interfaces between Acquirer’s data center in the Designated Territory and the
Planet Payment Platform, in accordance with the network diagrams and
specifications agreed between the parties from time to time. Planet Payment
shall bear the cost of additional router equipment required to be installed by
Acquirer at its data center for the exclusive purposes of transmitting data to
the Planet Payment Platform under the Acquirer Program and such cost shall be
mutually agreed between the parties before the equipment is ordered.

 

3.7                               Planet Payment’s Authorization Host.  Acquirer
and certain VARS will utilize the Planet Payment Platform in order to facilitate
the authorization of Transactions of Acquirer Merchants and to route such
Transactions to Planet Payment for settlement. It is understood that the Planet
Payment’s authorization host is a component of the Planet Payment Platform and,
as such, the software, technology and processes comprising the Planet Payment
authorization host are proprietary to Planet Payment.  Acquirer acknowledges and
agrees that for back-up or redundancy purposes their traffic may be moved to
different Planet Payment sites for authorizations or clearing in accordance with
the Service Level Agreement detailed in Appendix II. Planet Payment acknowledges
and agrees that all sites and Transaction rerouting must be operated in
accordance with the applicable Account Security System and the Service Level
Agreement detailed in Appendix II. Planet Payment agrees that all communication
costs incurred in such rerouting shall be borne by Planet Payment.

 

12

--------------------------------------------------------------------------------


 

3.8                               Planet Payment Merchant Accounting System. 
Acquirer and certain VARS will utilize the Planet Payment Merchant Accounting
System in order to facilitate the clearing, settlement, reconciliation and
reporting of Transactions of Acquirer Merchants processed hereunder. It is
understood that the Planet Payment Merchant Accounting System is a component of
the Planet Payment Platform and, as such, the software, technology and processes
comprising the Planet Payment Merchant Accounting System are proprietary to
Planet Payment.

 

3.9                               Authorization.  The Planet Payment Platform
will submit for authorization each Foreign Transaction and each Transaction to
be processed pursuant to Section 3.5.1, which is received by Planet Payment’s
Platform to the applicable Card Association to complete authorization utilizing
the applicable BIN or ICA, in the manner provided herein. All Foreign
Transactions and Transactions which are eligible to be processed as Foreign
Transactions shall be submitted in the Cardholder Settlement Amount and all
other Transactions shall be submitted in the Purchase Amount in Merchant’s Local
Currency, or if agreed by Acquirer converted to US Dollars at the conversion
rate announced or published by the Approved Quotation Standard.

 

3.10                        Clearing of Transactions.  The Planet Payment
Platform will prepare the Transactions received by Planet Payment’s
authorization host prior to the agreed daily cut off time for clearing to the
appropriate Card Association through Planet Payment’s end points. All
Transactions received by Planet Payment’s authorization host will be cleared to
the appropriate Card Association utilizing the appropriate BIN and ICA, in the
manner provided herein. The Acquirer Merchant will not initiate batch close on
POS and POS will not forward transaction batches to the Planet Payment Platform.

 

3.11                        Payment to Merchant.  Planet Payment will provide to
Acquirer payment information files on each calendar day for all Transactions
authorized and cleared through Planet Payment Platform in accordance with the
Timing Chart attached to Appendix II including the Merchant Settlement Amount
for each Transaction in the Merchant’s Local Currency.

 

3.12                        Settlement of Transactions.  Once the Transaction
has been cleared to the issuer of the Card, the Card Association will settle the
Transaction by funding the Acquirer’s account associated with the BIN/ICA, which
is established for Transactions processed by the Planet Payment Platform in the
Designated Territory, in the Acquirer Settlement Amount. The Acquirer Settlement
Amount may differ from the amount submitted to the Card Association for
authorization, due to exchange rate fluctuations between the time of
authorization and the time of settlement. Such fluctuation creates a Settlement
Gain or Settlement Loss, which will initially be borne by Planet Payment and
otherwise as set forth in paragraph 6 of Appendix V.

 

3.13                        Retrieval Requests.  In the case of a retrieval
request, Planet Payment will receive the information from the applicable Card
Association. Planet Payment will provide such information to Acquirer within 24
hours after receipt thereof from the relevant Card Association in the daily
chargeback and retrieval report via PWEB.

 

3.14                        Chargebacks.  In the case of a Chargeback, Planet
Payment will receive Chargeback data from the applicable Card Association.
Planet Payment will provide such information to Acquirer within 24 hours after
receipt thereof from the relevant Card Association,

 

13

--------------------------------------------------------------------------------


 

in the daily chargeback and retrieval report via PWEB. The chargeback and
retrieval report shall include the amount of the chargeback in the currency as
reported by the relevant Card Association but other Planet Payment reports shall
include the Cardholder Settlement Amount, the Acquirer Settlement Amount and the
Merchant Settlement Amount relating to the original Transaction. All
representments shall be submitted in accordance with Card Association procedures
and the Rules. Acquirer may charge the Acquirer Merchant for the Chargeback via
Planet Payment’s PWEB system or through any other method elected by Acquirer.
Planet Payment will process any such adjustment received from Acquirer through
the payment information file.

 

3.15                        Re-presentments.  If Acquirer chooses to re-present
the Chargeback, it may use Planet Payment’s re-presentment interface. Acquirer
can choose whether or not to fund the Acquirer Merchant. Planet Payment will
submit the re-presented sales (or credits) in the outgoing files to the
respective Card Association and identify them in the processing and settlement
reporting. Planet Payment will provide a report on re-presented transactions to
Acquirer. Planet Payment will submit re-presentment Transactions within 24 hours
of receipt from the Acquirer. Planet Payment will report cleared and settled
representments as part of its reconciliation reporting.

 

3.16                        Reconciliation.  To account for all Transactions
processed by Planet Payment and to ensure accurate funding to Acquirer
Merchants, Planet Payment, and Acquirer, Planet Payment shall provide to
Acquirer the reconciliation information suitable to balance and reconcile the
Visa BIN and MasterCard ICA settlement on each Banking Day, in accordance with
the Specifications. Reporting of Transactions processed by Planet Payment shall
be provided, in accordance with Section 3.3.

 

3.17                        Training.  Planet Payment shall provide training to
Acquirer’s operational, sales, risk, chargeback and business management
personnel with respect to the operation of the Acquirer Program and the use of
the system, reporting and reconciliation tools provided by Planet Payment. The
purpose of such training will be to “train the trainers” ie training of a
sufficient number of senior staff who can then train other personnel within
Acquirer as well as Acquirer’s Merchants. The schedule of pre- and post
Implementation training shall be documented in a training plan which will be
incorporated in the overall Project Plan. All training shall be provided by
suitably experienced and qualified personnel in the English language and any
translation required shall be provided by Acquirer.

 

4.                                      Roles & Responsibilities of Acquirer

 

4.1                               BINS and ICAs.  Acquirer will arrange to make
available certain BINs and ICAs, as may be agreed from time to time by Acquirer
and Planet Payment. Planet Payment agrees that such BINs and ICAs shall be used
exclusively for the benefit of the Acquirer and for the purposes of this
Agreement.

 

4.2                               Platform & Communications Infrastructure. 
Acquirer shall be responsible for establishing and maintaining at its sole cost
existing telecommunications links and network

 

14

--------------------------------------------------------------------------------


 

interfaces between Acquirer Merchant POS devices and Acquirer’s data center.
Communication with the Planet Payment Platform shall be in accordance with
Section 3.6.

 

4.3                               Transmission to Planet Payment.  All
Transactions of Acquirer Merchants which it is agreed that Planet Payment will
process, shall be transmitted by the Acquirer, or a VAR (on behalf of the
Acquirer Merchant or Acquirer), to the Planet Payment Platform, in mutually
agreed formats. Such VAR shall be responsible for transmission of data and
documents to the Planet Payment Platform for processing hereunder and Planet
Payment shall not be responsible for any losses resulting from transmission or
other failures, as a result of data not being received, or as a result of data
being received in corrupted form or incorrect format by the Planet Payment
Platform. Specific Transactions of Acquirer Merchants which are independently
processed by a VAR without involvement of Acquirer such as ecommerce payment
gateway transactions and which it is agreed that Planet Payment will process,
shall be transmitted by VAR (on behalf of the Acquirer Merchant or Acquirer) to
the Planet Payment Platform in mutually agreed formats.

 

4.4                               Acquirer shall be solely responsible for the
handling of all funds arising out of Transactions processed under the Program,
including payment of all net proceeds thereof to Acquirer Merchants and the
collection of all fees, refunds and chargebacks from Acquirer Merchants. All
necessary conversion of funds received by Acquirer from the Card Associations
from the Settlement currency to Merchant’s local currency shall be undertaken by
Acquirer.

 

4.5 Acquirer shall pay to Planet Payment all Planet Payment Revenue and any
other amounts due to Planet Payment hereunder, in accordance with the provisions
of Appendix V annexed hereto.

 

5.                                      MARKETING AND SALES PROCESS

 

5.1                               Market Positioning.

 

(a)                                 Acquirer shall make the Acquirer Program
generally available to the Acquirer Merchants in the Designated Territory
throughout the Term. Attached hereto as Appendix VI is an initial sales and
marketing plan for launching the Acquirer Program in the Designated Territory,
including specific target Merchants which Acquirer agrees it will approach in
order to specifically offer the Acquirer Program pursuant to this Agreement, in
preference to any other DCC program in which Acquirer may participate.  Acquirer
shall use commercially reasonable efforts to execute the sales and marketing
plan and to have such target Merchants agree to use the Acquirer Program.

 

(b)                                 Acquirer may market the Program as being
available to Merchants by virtue of such Merchant’s relationship with Acquirer;
Planet Payment hereby grants Acquirer license to use its name, trademarks and
logos solely in connection with the Acquirer Program during the Term.

 

5.2                               Marketing Support.  Planet Payment will
provide such marketing support as Acquirer may reasonably require in connection
with marketing the Acquirer Program to Merchants, including but not limited to:

 

15

--------------------------------------------------------------------------------


 

(a)                                 The participation of Planet Payment
personnel at meetings (if available) or conference calls with Merchants;

 

(b)                                 Assistance in the creation of collateral
materials;

 

(c)                                  Assistance in the drafting of contractual
agreements and addenda for Acquirers;

 

(d)                                 Assistance in training Merchants in the use
of Planet Payment’s systems and reports, which will be made available to them
under the Acquirer Program and the operation of the Acquirer Program, including
but not limited to use of Planet Payment’s MWEB on-line reporting system and
providing suitable training materials.

 

5.3                               Contractual Requirements for Merchants.  In
order to participate in the Acquirer Program, Merchants shall be required to
enter into an addendum to Acquirer’s existing Merchant Services Agreement. The
form and substance of such addendum will be created as part of the Marketing
Plan.

 

5.4                               Negotiations with Merchants.  Planet Payment
agrees that it will not during the Term of this Agreement or any extension
thereof negotiate directly with any Acquirer Merchants in the Designated
Territory, with respect to the pricing of any services offered or to be offered
under the Acquirer Program, except to the extent that such discussions are
undertaken in conjunction with or at the request of Acquirer personnel. Acquirer
acknowledges that Planet Payment works with certain multi-national Merchants
outside of the Designated Territory, which may also be Acquirer Merchants and
also undertakes general marketing and sales on a global basis. Any discussions
that Planet Payment personnel may have with any multi-national merchant outside
of the Designated Territory and any marketing and sales conducted on a general
basis, which would otherwise conflict with the first sentence of this Section
shall not be a breach of this Section for any purpose.

 

6.                                      Non Solicitation

 

6.1                               Once an Acquirer Merchant has commenced
participation in the Acquirer Program, Acquirer agrees that, during the term of
this Agreement, it will not solicit such Merchant to use the services of another
DCC provider, including (if applicable) the DCC services of Acquirer and its
Affiliates.  Notwithstanding anything contained in the foregoing, Acquirer shall
have the right to support an Acquirer Merchant referred to above with another
DCC provider if such Acquirer Merchant specifically otherwise requests such
other DCC provider because of services or functionality that Planet Payment is
unable to provide.

 

6.2                               Once an Acquirer Merchant has commenced
participation in the Acquirer Program, Planet Payment agrees that, during the
term of this Agreement, it will not solicit such Merchant to use the services of
another acquiring bank in the Designated Territory. Notwithstanding anything
contained in the foregoing, Planet Payment shall have the right to support an
Acquirer Merchant which otherwise moves to another acquiring bank.

 

16

--------------------------------------------------------------------------------


 

6.3                               Planet Payment hereby agrees that it will not
for a period of one year after Acceptance support the transmission of
Transactions originating at Merchant POS locations in the Designated Territory
via the Micros Systems, Inc. payment gateway, other than pursuant to the
Acquirer Program.

 

7.                                      MUTUAL REPRESENTATIONS AND COVENANTS

 

7.1                               Mutual Representations and Covenants. Each
party represents, warrants and covenants to and with the other party:

 

(a)                                 Due Execution and Corporate Authority. The
party’s execution, delivery and performance of this Agreement: (i) have been
authorized by all necessary corporate action, (ii) do not violate the terms of
any law, regulation, or court order to which such party is subject or the terms
of any material agreement to which the party or any of its assets may be subject
and (iii) are not subject to the consent or approval of any third party. Each
party has the full right, power and authority to enter into and perform this
Agreement in accordance with all of the terms, provisions, covenants and
conditions hereof.  This Agreement is the valid and binding obligation of the
representing party, enforceable against such party in accordance with its terms
subject to all applicable bankruptcy and other laws affecting creditors’ rights
generally and to principles of equity.

 

(b)                                 Services.  Each Party represents and
warrants that the services provided to the other under this Agreement shall be
provided by qualified and trained personnel and shall remain operative for the
duration of this Agreement, and shall, during the term of this Agreement, meet
the business procedures documentation and specifications and the technical
documentation specifications for such services, which business procedures
documentation and technical documentation and specifications shall not permit
any material degrading of the operation, functionality, performance or quality
of such services.

 

(c)                                  Processing and Handling.  Each party shall
use commercially reasonable care in processing and handling all data supplied
by, and in performing the services for the other.

 

7.2                               WARRANTIES EXCLUSIVE.  THE WARRANTIES SET
FORTH IN THIS AGREEMENT ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO THOSE OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

 

8.                                      TERM OF AGREEMENT & TERMINATION

 

8.1                               Initial Term.  The Agreement is effective as
of the date first written above (“Effective Date”) and will continue for an
initial term (“Initial Term”) commencing on the Effective Date and expiring
after three (3) years. Thereafter, this Agreement will automatically renew for
successive two (2) year periods unless terminated by either party by notice to
the other party not less than

 

17

--------------------------------------------------------------------------------


 

one hundred eighty (180) days prior to the expiration of the term then in
effect. Term shall mean the Initial Term and any extension or renewal thereof.

 

8.2                               Mid-Term Review.  Prior to the end of three
(3) years after Implementation the parties shall conduct a mid-term review,
which may be commenced by either party upon service of notice. The midterm
review shall be completed by the parties within 3 months after the date such
notice is served. The parties shall cooperate with each other in undertaking the
mid-term review and shall provide such assistance and information to the other
as may reasonably be required. Each party shall bear their own costs of
undertaking such mid-term review. The mid-term review shall include an
assessment of the success of the Acquirer Program, from the financial point of
view, as well as the customer service and efficiency points of view and a
general review of prevailing market and competitive conditions. If in the
reasonable opinion of either party, the mid-term review shows that there has
been a material change in market conditions, either party may propose a change
in the terms of this Agreement. If following such proposal the parties cannot
agree (having negotiated in good faith for a minimum of 30 days) to the changes
to the Agreement, which either party considers are desirable, then either party
may terminate the Agreement at the expiration of the Initial Term by service of
not less than 6 months notice to the others.

 

8.3                               Material Breach.  Notwithstanding any term or
provisions of this Agreement to the contrary, in the event of any material
breach or default by either party in the performance of any duty or obligation
under this Agreement, the other party may, at its option, by notice to the
breaching party, terminate this Agreement if such default is not cured within
(i) thirty (30) days of receipt of written notice thereof from the non-breaching
party with respect to any material breach or default including breach of any
payment obligation; or (ii) such shorter period of time as may be required by,
or in order to remain in compliance with, the Rules or directives of any Card
Association or banking regulatory agency or authority. With respect to the
breach of any non-payment obligation, that reasonably requires more than 30 days
to cure, the party seeking to terminate this Agreement must likewise first give
the other written notice of the breach. The breaching party shall within 30 days
after service of such notice either cure the breach, or deliver a remediation
plan for curing the breach within 90 days. Provided that the breaching party
commences and continues diligently to cure the particular breach in accordance
with the plan so submitted, the non-breaching party shall not be entitled to
terminate this Agreement. PROVIDED HOWEVER THAT, in the event that the breaching
party fails to cure the breach in accordance with the remediation plan, the
non-breaching party shall be entitled to serve not less than 5 days notice
terminating this Agreement.

 

8.4                               Notwithstanding any term or provisions of this
Agreement to the contrary, either party shall be entitled to terminate this
Agreement, upon 30 days notice after the occurrence of any of the following:

 

(a)                                 the commencement of proceedings in
bankruptcy, or for reorganization of the other party, or for the readjustment of
any of the debts of the other party under the applicable bankruptcy laws, as
amended, or any part thereof, or under any other analogous laws in any
jurisdiction, for the relief of debtors, now or hereafter existing, by either
party or against either party, which is not dismissed within thirty (30) days;

 

18

--------------------------------------------------------------------------------


 

(b)                                 the appointment of a receiver, trustee or
custodian of the other party, or for any substantial assets of the other party,
or the institution of proceedings for the dissolution or the full or partial
liquidation of the other party, which is not dismissed within thirty (30) days;

 

(c)                                  the other party ceasing to conduct its
business in the ordinary course.

 

8.5                               If Acquirer is required by any governmental or
regulatory authority to terminate this Agreement, Acquirer shall provide to
Planet Payment written notice of such order. If the parties are unable to agree
upon modifications to this Agreement that eliminate the relevant governmental or
regulatory concerns or cure the violation or potential violation of such
regulations or applicable law within thirty (30) days, Acquirer shall have the
right to terminate this Agreement on not less than a ninety (90) days prior
written notice, or such lesser period of time as may be required or necessary to
avoid any violation or further violation of, any such banking regulations or
applicable law.

 

8.6                               In the event of termination of this Agreement
pursuant to Section 8.3 or Section 8.4, by reason of the material breach of this
Agreement or by other event of default hereunder the parties shall use
reasonable commercial efforts to cooperate to make arrangements for the orderly
continuation or transfer of services provided to Acquirer and Merchants
hereunder.

 

8.7                               In the event of termination of this Agreement
by reason of non-renewal of the Term, pursuant to Sections 8.1 or 8.2 above the
following provisions shall apply:

 

(a)                                 Planet Payment shall at the request of
Acquirer continue to process Foreign Transactions, for Acquirer Merchants
participating in the Program, notwithstanding termination of the Agreement for a
period of up to 6 months after the termination date. All sections of this
Agreement except for Sections 5 and 6 (Marketing &Non Solicitation) shall
continue in full force and effect notwithstanding termination of the Agreement,
for so long as any Transactions are being processed for Acquirer under the
Program pursuant to this Agreement.

 

(b)                                 Notwithstanding Section 8.7(a) of this
Agreement, Acquirer shall have no obligation to continue to market the Program
after service of notice of non-renewal of the Term.

 

9.                                      REGULATORY AND NETWORK COMPLIANCE

 

9.1                               Compliance with Applicable Law.  Subject to
the further terms and conditions hereof, each party shall ensure that the
services provided by them, respectively, hereunder shall at all times during the
term of this Agreement conform to all applicable laws and regulations of the
relevant jurisdiction in which their respective services are to be provided.
Acquirer shall be responsible for ensuring, as between the parties, that the
activities of Acquirer and Acquirer Merchants shall at all times conform to all
applicable Rules, laws and regulations. Acquirer shall also be responsible for
notifying Planet Payment of all applicable laws in the Designated Territory
which relate to the Acquirer Program and which Planet Payment shall be required
to comply with, or assist Acquirer in complying with.

 

19

--------------------------------------------------------------------------------


 

9.2                               Planet Payment Responsibility for Compliance
with Rules and Laws.  Planet Payment shall be responsible for compliance with
all applicable Rules, laws, regulations and ordinances related to the Planet
Payment Processing Services, including making all compliance upgrades and other
relevant upgrades to the Planet Payment Platform, which are necessary to comply
with Card Association mandates. For the avoidance of doubt, Planet Payment’s
indemnification under Section 9(f) of Schedule 2 shall apply to any breach by
Planet Payment of its obligations under this Section 9.2, including any
resulting Card Association fines and penalties; provided that Planet Payment
shall not have any responsibility nor any liability to Acquirer, under any
provisions of this Agreement, for:

 

(a)                                 the acts or omissions of any third party
including but not limited to Acquirer, or any Acquirer Merchant, VAR, which VAR
is sub-contracted by Acquirer or Acquirer Merchant, or Cardholder, which may be
or result in any breach of such laws, regulations and ordinances, or the Rules,
provided that Planet Payment shall be responsible for the acts, negligence or
omissions of its employees, agents and sub-contractors, including and third
party or VAR, which third party or VAR is sub-contracted by Planet Payment.

 

(b)                                 any acts or omissions, procedures or
processes which are undertaken or omitted in accordance with any written
agreement between the parties, or any written instructions given by Acquirer to
Planet Payment in connection with the Program. Notwithstanding the above Planet
Payment shall, promptly upon becoming aware that any such act, or omission,
procedure or process is not in compliance with applicable law, regulations,
ordinances and the Rules, take all such steps as may be required to ensure such
compliance with respect to its own activities and services and shall notify
Acquirer and other relevant third parties of any steps that Acquirer or such
third parties may be required to take to ensure such compliance.

 

9.3                               Acquirer Responsibility for Compliance with
Rules. Acquirer shall be responsible for filing all paperwork for the purpose of
registering Planet Payment and its affiliates as a third party processor of
Acquirer in accordance with Card Association Rules, including all renewals of
such registrations during the Term. Upon and following implementation of the
Acquirer’s Program, Acquirer shall make all such filings as may be required by
the Rules in relation to the Acquirer Program, based in part upon reporting to
be provided by Planet Payment. Acquirer shall be responsible for making payment
of all Card Association fees and charges in connection with the establishment,
maintenance and operation of the Acquirer Program, subject only to Planet
Payment’s indemnity under this Agreement with respect to any Card Association
penalties, levied upon Acquirer arising out of any act or omission of Planet
Payment

 

10.                               DATA STORAGE

 

10.1                        Ownership of Data.  Any data furnished by or on
behalf of Acquirer to Planet Payment pursuant to this Agreement and any results
of processing Acquirer’s data or derived in any way from Acquirer’s data shall
at all times remain the property of Acquirer. If upon the expiration of the
Agreement Acquirer requires data stored by Planet Payment for archival purposes,
Planet Payment shall at the request of the Acquirer, provide Acquirer with a
copy of Acquirer’s data which Planet Payment has at such time, in such medium as
the Acquirer may reasonably require.

 

20

--------------------------------------------------------------------------------


 

10.2                        Data Retention.

 

(a)                                 Planet Payment is responsible for retention
of all files, databases, backups, logs, and messages required to recreate all
output interfaces and to re-execute all processing runs for a period of [*]. All
data and information must be retained in such a manner as to allow for the
recreation of any output interface, or the re-execution of any processing run
within two working days of request.

 

(b)                                 Planet Payment is responsible for retention
of all output interface files sent, or transmitted, to Acquirer for a period of
[*], which shall be provided through the web-interface and accessible to
Acquirer in accordance with Planet Payment’s standard P-Web documentation.

 

(c)                                  Planet Payment is responsible for retention
of all month-end merchant and account master files for a period of [*].

 

(d)                                 Planet Payment shall provide Acquirer with
all data files requiring long-term [*] retention for legal and regulatory
compliance. Acquirer is responsible for storage and maintenance/backup of these
files to ensure the ongoing readability of data. The specific details of which
files need to be sent to Acquirer for long-term retention will be defined in a
separate document. Planet Payment is responsible for retention of copies of all
files provided to Acquirer for long-term storage for a period of [*] after
delivery.

 

11.                               FILE SECURITY

 

11.1                        (a)  Planet Payment acknowledges that Acquirer is
required to comply with various information security standards and other
statutory, legal and regulatory requirements as well as their respective
internal information security programs for information protection. If
applicable, Planet Payment shall make reasonable efforts to assist Acquirer to
so comply. Planet Payment shall at all times comply with the requirements of the
applicable Account Security System and Acquirer acknowledges that such
compliance by Planet Payment is the sole information security standard required
of Planet Payment hereunder.

 

(b)                                 Planet Payment shall at its sole cost engage
a national, independent, certified public accountant, or other mutually
agreeable firm, to perform a SAS70 Type 2 Review (Report on controls placed into
operation and tests of operating effectiveness) and issue a Service Auditors
Report (SAR).  This review will focus on Planet Payment’s general operating and
security controls and major commercial application systems used for the purposes
of providing services under this Agreement. A copy of the SAR will be provided
to Acquirer following its completion.

 

11.2                        Prevention of Loss.  Planet Payment will take all
precautions reasonably required in accordance with prevailing industry
standards, to prevent the loss, destruction or alteration of Acquirers’ files,
data, programs and other information received and held by Planet Payment. Planet
Payment shall maintain back-up files (including off-site back-up copies) of
those files,

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

21

--------------------------------------------------------------------------------


 

data, programs and other information and resultant output to facilitate their
reconstruction in the case of such loss, destruction or alteration, in order to
minimize interruption of Services. Planet Payment has provided and will maintain
contingency plans, recovery plans and proper risk controls to ensure Planet
Payment’s continued performance under this Agreement.

 

11.3                        Access. Planet Payment shall use a commercially
reasonable change control process and an information security plan that complies
with the Account Security System to ensure that access to Acquirers’ data is
controlled and recorded. The program shall be designed to:

 

(a)                                 Ensure the security, integrity and
availability of Confidential Information;

 

(b)                                 Protect against any anticipated threats or
hazards to the security or integrity of such information; and

 

(c)                                  Protect against unauthorized access to or
use of such information that could result in substantial harm or inconvenience
to the person that is the subject of such information.

 

12.                               Notice

 

(a)                                 Planet Payment shall notify the Acquirer
within twenty-four (24) hours after it knows, or reasonably should have known,
that the integrity of Acquirer’s data within Planet Payment’s systems may have
been, or in the future may be, compromised. Planet Payment shall be responsible
for any unauthorized access to or use of any Acquirer’s data resulting from the
fraud or intentional misconduct of any employee, agent, or independent
contractor of Planet Payment. For the avoidance of doubt, Planet Payment’s
indemnification under Section 9(f) of Schedule 2 shall apply to any such
unauthorized access to Acquirer’s data.

 

(b)                                 Each party shall give the other written
notice as soon as reasonably practicable after it knows of the occurrence of any
material default on its part, with respect to any duty under this Agreement,
specifying such default and the nature thereof. Such notice shall be on a
“without prejudice” basis and shall not constitute an admission of liability or
any facts in connection therewith for any purposes whatsoever and shall be given
solely for the purposes of enabling the parties to take any remedial measures
required as a result of such material default.

 

13.                               GENERAL

 

13.1                        Assignment and Sub-Contracting.  This Agreement
shall not be assignable in whole or in part by Planet Payment or Acquirer
without the other party’s prior written consent, except that such consent shall
not be required for the assignment of this Agreement to any entity that is
controlled by the assigning party, its parent, affiliate or a subsidiary
thereof, capable of fulfilling the assignor’s obligations hereunder.  Acquirer
acknowledges that parts of the Planet Payment Processing Services are provided
by its subsidiaries or affiliates, or independent sub contractors. Acquirer
hereby consents to the delegation or sub-contracting of any part of its
obligations hereunder by Planet Payment to any of its subsidiaries, or subject
to Acquirer’s prior approval, to any other entity fully capable of performing
such obligations provided that Planet

 

22

--------------------------------------------------------------------------------


 

Payment shall remain fully and unconditionally responsible for the activities of
such subsidiary, affiliate or sub-contractor.

 

13.2                        Dispute Resolution.

 

(a)                                 Unless otherwise specifically stated herein,
the following procedure shall be adhered to in all disputes arising under this
Agreement that the parties cannot resolve informally (including, without
limitation, all disputes as to whether (i) a party has “Cause” for the
termination of this Agreement, (ii) Planet Payment has met the Service Level
Standards, and (iii) any party has an indemnification obligation. The aggrieved
party shall notify the other party in writing of the nature of the dispute with
as much detail as is practicable and within thirty (30) days of the date of the
completion of the aggrieved party’s investigation of the act, obligation, event
in dispute (“Written Notification”). The parties shall meet (in person or by
telephone) within seven (7) calendar days of the date of the Written
Notification to discuss an agreement to resolve the dispute (“Initial Meeting”).
Both parties shall prepare and exchange a written position statement with
relevant documentation within seven (7) calendar days after the date of the
Initial Meeting. Management from both parties shall meet (in person or by
telephone) or otherwise act to facilitate resolutions within fourteen (14)
calendar days of the date of the Initial Meeting (“Management Meeting”).

 

(b)                                 If management cannot resolve the dispute or
agree upon a written plan of corrective action to do so within seven (7) days
after their Management Meeting, or if the agreed-upon completion dates in the
written plan of corrective action are exceeded, either party may proceed to seek
any legal remedies available to it. Except as otherwise specifically provided,
neither party shall terminate this Agreement for breach or initiate any
proceedings or other dispute resolution procedure unless and until this dispute
resolution procedure has been exhausted or waived.

 

(c)                                  If either party commences legal proceedings
to enforce the provisions of this Agreement, the prevailing party, as determined
by the court, shall be entitled to recover, from the other party, reasonable
costs incurred in connection with such enforcement, including but not limited
to, attorneys’ fees, expenses and costs of investigation and litigation.

 

13.3                        Notices.

 

(a)                                 Address. Any written notice required or
permitted to be given by Planet Payment to Acquirer hereunder shall be addressed
to:

 

Network International, LLC
Burjuman Business Tower
Level 12
P O Box 4487, Dubai
United Arab Emirates
Attention: Chief Executive Officer
+9714 3495377 (fax)

 

23

--------------------------------------------------------------------------------


 

and any written notice required, or permitted to be given by Acquirer to Planet
Payment under this Agreement shall be addressed to:

 

Planet Payment, Inc.

Attention: General Counsel
670 Long Beach Boulevard
Long Beach, NY 11561, U.S.A.
(516) 670-3520 (fax)

 

(b)                                 Form of Notice.  All written notices
provided for hereunder shall be delivered in person, by facsimile or shall be
sent by courier or by certified mail with a return receipt requested and shall
be effective when delivered or delivery is refused or, in the case of certified
mail, when deposited in the mail, postage prepaid and addressed as provided
above. The parties to this Agreement, by notice in writing, may designate
another address or office to which notices shall be given pursuant to this
Agreement.

 

13.4                        Public Relations.  Each party agrees that it shall
make no reference to any contractual arrangements with the other party or to the
other party in any advertising, promotional literature or other public statement
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed, except to the extent such statement is
required pursuant to any law or the requirements of any securities market or
exchange. The parties shall issue a press release announcing the signing of this
Agreement in a form mutually agreed between the parties.

 

13.5                        Binding Nature.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their
representatives and their respective successors and assigns.

 

13.6                        Section Headings.  Section headings are included for
convenience or reference only and are not intended to define or limit the scope
of any provision of this Agreement and should not be used to construe or
interpret this Agreement.

 

13.7                        Entire Agreement.  This Agreement constitutes the
entire agreement between the parties hereto relating to the subject matter
hereof and all prior negotiations, agreements and understandings, whether oral
or written, are superseded hereby. No modification or amendment to this
Agreement shall be effective unless and until set forth in writing and signed by
both parties hereto.

 

13.8                        Responsibility of PPI.  PPI acknowledges that
Acquirer is entering into this Agreement with Planet Payment in reliance on
PPI’s support of Planet Payment, which is PPI’s wholly owned subsidiary.  PPI
agrees that throughout the Term of this Agreement and any extensions thereof, it
shall support Planet Payment in the provision of the Planet Payment Processing
Services, in the maintenance of the Planet Payment Platform and in the
performance of the obligations on the part of Planet Payment hereunder. PPI is
entering into this Agreement for the purpose of giving effect to this
Section 13.8.

 

24

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

AS WITNESS the signatures of the duly authorized representatives of each party.

 

DATED AND EFFECTIVE as of the date first above written.

 

 

PLANET PAYMENT HONG KONG LTD

 

 

 

 

 

By:

/s/ Philip Beck

 

Name: Philip Beck

 

Title: Director

 

 

 

PLANET PAYMENT, INC.

 

 

 

 

 

By:

/s/ Philip Beck

 

Name: Philip Beck

 

Title: Chairman and CEO

 

 

 

NETWORK INTERNATIONAL, LLC

 

 

 

 

 

By:

/s/ Abdullah Qassem

 

Name: Abduallah Qassem

 

Title: Chairman

 

25

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Approved Currencies

 

 

 

Alpha Code

 

Description

1

 

AZM

 

Aruban Guilder

2

 

AUD

 

Australian Dollar

3

 

BHD

 

Bahraini Dinar

4

 

BDT

 

Bangladesh Taka

5

 

BWP

 

Botswana Pula

6

 

BRL

 

Brazilian Real

7

 

CAD

 

Canadian Dollar

8

 

CNY

 

Chinese Yuan

9

 

CZK

 

Czech Koruna

10

 

DKK

 

Danish Krone

11

 

EGP

 

Egyptian Pound

12

 

EUR

 

Euro

13

 

HKD

 

Hong Kong Dollar

14

 

ISK

 

Iceland Krona

15

 

INR

 

Indian Rupee

16

 

IDR

 

Indonesian Rupiah

17

 

JPY

 

Japanese Yen

18

 

JOD

 

Jordanian Dinar

19

 

KZT

 

Kazakhstan Tenge

20

 

KRW

 

Korean Won

21

 

KWD

 

Kuwaiti Dinar

22

 

LVL

 

Latvian Lats

23

 

LBP

 

Lebanese Pound

24

 

MYR

 

Malaysian Ringgit

25

 

MUR

 

Mauritius Rupee

26

 

NAD

 

Namibia Dollar

27

 

NZD

 

New Zealand Dollar

28

 

NOK

 

Norwegian Krone

29

 

OMR

 

Omani Rial

30

 

PKR

 

Pakistan Rupee

31

 

PHP

 

Philippine Peso

32

 

GBP

 

Pound Sterling

33

 

QAR

 

Qatari Rial

34

 

RUR

 

Russian Ruble

35

 

SAR

 

Saudi Riyal

36

 

SGD

 

Singapore Dollar

37

 

ZAR

 

South African Rand

38

 

LKR

 

Sri Lanka Rupee

 

26

--------------------------------------------------------------------------------


 

39

 

SEK

 

Swedish Krona

40

 

CHF

 

Swiss Franc

41

 

SYP

 

Syrian Pound

42

 

TZS

 

Tanzanian Shilling

43

 

THB

 

Thai Baht

44

 

UAH

 

Ukraine Hryvnia

45

 

USD

 

US Dollar

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Terms & Conditions for Processing

 

1.                                      TERMS AND CONDITIONS OF PROCESSING

 

These Terms and Conditions shall form the basis under which Planet Payment shall
provide processing and related services to Acquirer under its Programs. These
Terms and Conditions are a part of the Processing Services Agreement (the
“Agreement”) executed between the parties, into which these Terms and Conditions
are incorporated by reference. Unless otherwise specified herein, any defined
terms herein shall have the same meaning as ascribed to them in the Agreement.

 

2.                                      REGULATORY, GOVERNMENTAL AND OTHER THIRD
PARTY CONSENTS

 

(a)                                 The obligations of the parties in relation
to the provision of the Acquirer Program shall be subject to and conditional
upon satisfaction of the following conditions (the “Conditions”). Such
Conditions relate, inter alia, to the obtaining from governmental, other
regulatory authorities and other third parties certain consents, rulings,
confirmations and/or waivers to the extent required (“Third Party Consents”), as
follows:

 

(i)                                     approval of the relevant monetary or
banking authority, which supervises the operations of Acquirer to the entering
into of the Agreement and the performance by Acquirer of its obligations
hereunder, (including e.g. any exchange control clearances for currency
conversions or payments to Planet Payment);

 

(ii)                                  any regulatory or governmental consents or
approvals required in order to offer the Acquirer Program;

 

(iii)                               the issuance by Visa and/or MasterCard of
any new BIN or ICA to the extent necessary for the Acquirer to participate in
the Acquirer Program as contemplated by the Agreement. The Acquirer will be
responsible for the fees payable to Visa and/or MasterCard in connection with
the procurement and maintenance of the BIN and/or ICA; If approval and BIN/ICA
issuance is received from only one Card Association then the parties may proceed
to Implementation on the basis of initially working with one Card Association.

 

(iv)                              all consents and approvals required by Planet
Payment to enable it and its sub-contractors to provide the Program to the
Acquirer, subject to the Acquirer completing and filing the relevant forms
required under the Rules.

 

(b)                                 The parties acknowledge that Acquirer is
responsible for seeking the Third Party Consents set forth in sub-section
(a) (i), (ii) and (iii) above and that Planet Payment are responsible for
seeking the Third Party Consents set forth in sub-section (a) (iv) above and
agree that they shall each use all commercially reasonable efforts to do so, as
soon as reasonably practicable after the date hereof. However, neither Planet
Payment nor Acquirer make any representation that such Third Party Consents will
be obtained. Planet Payment agrees to provide

 

28

--------------------------------------------------------------------------------


 

such assistance and information to Acquirer as is reasonably requested by
Acquirer in order for Acquirer to obtain its Third Party Consents and vice
versa. Each party is responsible for its own costs in seeking its Third Party
Consents.

 

3.                                      MUTUAL REPRESENTATIONS AND COVENANTS

 

Each party represents, warrants and covenants to and with the other party:

 

(a)                                 Each party will comply, and will cause its
employees and agents to comply with, all the terms of this Agreement, which are
applicable to it, including any amendments thereto.

 

(b)                                 Each party will comply with all applicable
laws and regulations applicable to its business operations (subject to
Section 9.2 above and will acquire all the rights, licenses and certifications
required by applicable Rules (including without limitation the applicable
Account Security System) or reasonably deemed necessary by the parties to
perform their respective duties, or to exercise their respective rights and
privileges under this Agreement.

 

(c)                                  Each party will comply with all applicable
Rules and without limitation shall ensure that their respective systems and
processes are maintained and operated in accordance with the applicable Account
Security System.

 

(d)                                 Each party will promptly review all reports
prepared by the other party and its agents and submitted to such other party.
Except in the case of typographical, arithmetical or similar error, the failure
of the party receiving a particular report to notify the party which prepared
such report in writing of any error contained in any such report within ninety
(90) business days of its receipt shall constitute acceptance of the report and
waiver of the rights of the party receiving such report with respect thereto.

 

(e)                                  Planet Payment shall keep complete and
accurate records of all Transactions processed by it, as may be required under
applicable Rules or any laws and regulations and shall retain the relevant data
in accordance with Section 10 of the Agreement.

 

4.                                      CONFIDENTIALITY

 

(a)                                 Confidential Information.  Each Party
acknowledges that it has received and may receive information of a confidential
nature relating to one or more of the other Party’s assets, liabilities,
revenues, customers, trade secrets, technology, know how, other intellectual
property, business processes or other business and financial affairs or plans
disclosed in any manner or medium in connection with this Agreement or the
Program (collectively, “Confidential Information”). The Parties shall use
Confidential Information only for the purpose of implementing the Acquirer
Program and in accordance with this Agreement. Except as otherwise provided in
this Agreement, a Party shall have no authority to use another Party’s
Confidential Information for any other purpose or in any other manner.

 

(b)                                 Duty to Maintain Confidentiality.  The Party
disclosing Confidential Information shall at all times retain title to the
Confidential Information.  The receiving Parties shall preserve and protect the
confidentiality of the disclosing Party’s Confidential Information using

 

29

--------------------------------------------------------------------------------


 

precautions at least as restrictive as those it takes to protect their own
confidential, proprietary and trade secret information (but in no event less
than a reasonable degree of care). Except as expressly authorized by this
Agreement, the receiving Parties shall not allow others to use, display, copy,
disclose, transmit, reverse engineer, disassemble, decompile, or translate all
or any part of such Confidential Information without the disclosing Party’s
prior written consent. The receiving Parties shall limit access to the
disclosing Party’s Confidential Information to its and its affiliates’
directors, officers, managers, employees and contractors who: (i) have a need to
know such Confidential Information to enable that Person to perform its, his or
her obligations under this Agreement and (ii) are obligated to protect the
confidentiality of such Confidential Information under substantially similar
terms as those set forth in this paragraph 4. The receiving Parties shall be
fully and directly responsible and liable to the disclosing Party for any breach
of this paragraph 4 by any Persons receiving access to the disclosing Party’s
Confidential Information through or on behalf of such receiving Party. The
disclosing Party shall be entitled to injunctive relief for any breach or
threatened breach of this paragraph 4.

 

(c)                                  Exclusions.  Excluded from the obligations
of paragraph 4 is any information that:

 

(i)                                     is known to the receiving Party prior to
disclosure by the disclosing Party as demonstrated by documentary evidence; or

 

(ii)                                  after disclosure to the receiving Party,
is published or otherwise becomes publicly available through no fault of the
receiving Party; or

 

(iii)                               is developed by the receiving Party
independently of knowledge of Confidential Information; or

 

(iv)                              has been rightfully acquired by the receiving
Party from a third Person without restriction and provided that the third Person
had the right to disclose the information without restriction; or

 

(v)                                 consists of general know-how, processes and
techniques, which, although similar in purpose and effect to protected
Confidential Information, were not developed using and were not derived from
Confidential Information.

 

(d)                                 Exceptions for Legal Process.  Further, the
receiving Party may disclose Confidential Information to the extent required by
law or the Rules, including applicable securities laws and the requirements or
rules of any securities market or exchange, or pursuant to any subpoena, civil
investigative demand or similar demand or request of any court, regulatory
authority, arbitrator, tribunal or Card Association.  However, in that case the
receiving Party shall first give the disclosing Party prompt notice of any order
or demand requiring such disclosure (unless prevented from doing such by its
terms) and if required by the disclosing Party shall, at the disclosing Party’s
cost, make a reasonable effort to obtain a protective order or otherwise protect
the confidentiality of such information.

 

(e)                                  Personal Information Security.  Acquirer
may transfer personal information to Planet Payment for processing under this
Agreement.  Acquirer acknowledges and consents to

 

30

--------------------------------------------------------------------------------


 

the transfer of such information outside of the Designated Territory.  Planet
Payment shall ensure that it, its employees agents, and its sub-contractors
shall comply with any reasonable request made by Acquirer in connection with the
requirements of any applicable statute, law or regulation relating to protection
of personal information, in any Designated Territory or elsewhere and shall not
do or permit anything to be done, with respect to personal information while
such information is under Planet Payment’s control, which might contravene the
Acquirer’s obligations under applicable privacy, data and/or information
protection laws in any Designated Territory or elsewhere except to the extent
that this is outside Planet Payment’s reasonable control. Planet Payment shall
process, store and transmit personal information, which is transferred to it by
the Acquirer and/or the Acquirer Merchants only pursuant to this Agreement or at
the Acquirer’s written request.

 

(f)                                   Each of Acquirer and Planet Payment shall
independently ensure that it and its employees, agents and sub-contractors shall
observe the provisions of applicable privacy laws and comply with any reasonable
request made by the other arising from the requirements of such laws or any
applicable statute, law or regulation relating to protection of personal data in
any jurisdiction.

 

(g)                                  Each of Acquirer and Planet Payment shall
independently take appropriate technical and organizational security measures
against unauthorized or unlawful processing of cardholder information and
against accidental loss or destruction of, or damage to, cardholder information
while it is in the possession or under the control of such party, in accordance
with reasonable industry standards.

 

(h)                                 Each of Acquirer and Planet Payment shall
independently ensure that its employees, agents and sub-contractors are aware of
and comply with the provisions of this paragraph 4.

 

(i)                                     Notwithstanding any provision contained
in this Agreement to the contrary, each receiving party shall indemnify and keep
fully indemnified the disclosing party in respect of any type of liability,
losses, damages, claims, costs and expenses arising out of or in connection with
any unlawful disclosure or misuse of Confidential Information or personal
information to the extent such liability, losses, damages, claims, costs and
expenses are attributable solely to a breach by the receiving party of its
obligations under this Agreement, subject to the provisions of Paragraph 9 of
this Schedule.

 

5.                                      INTELLECTUAL PROPERTY

 

(a)                                 Ownership and License.  Each party
acknowledges that all trademarks, patents, copyrights, designs, licenses, know
how, proprietary information and other intellectual property, including all
documentation relating thereto, in any format or medium (“Intellectual
Property”) belonging to the other (“Owner”), which may be disclosed or used for
the purposes of this Agreement at all times belongs to the Owner. To the extent
that one party is required to use the Intellectual Property of the Owner for the
purposes of this Agreement, the Owner hereby grants a nonexclusive,
non-transferable license to the other party to use the same, for the purposes of
this Agreement, for so long as this Agreement remains in force and the user
thereof shall not acquire

 

31

--------------------------------------------------------------------------------


 

any other rights whatsoever to the Owner’s Intellectual Property. No party shall
use any other’s trademarks or logo’s without their prior consent, except as
provided herein.

 

(b)                                 Improvements Concepts, ideas, know-how,
techniques, software (including, without limitation, programs), program listings
and programming tools and documentation (including, without limitation,
manuals), techniques, reports and drawings developed or owned by the Owner to
fulfill its obligations under this Agreement shall be the sole and exclusive
property of the Owner even if the other party assists the Owner in modifying
that property or any Intellectual property and the other party shall have no
interest in or to that property.

 

6.                                      FORCE MAJEURE

 

No party will be responsible for delays in processing or other nonperformance
caused by such events as fires, telecommunications failures, equipment failures,
strikes, riots, terrorism, war, acts of God or other similar causes or events
over which Planet Payment or Acquirer, as the case may be, have no control.

 

7.                                      DUE CARE & SERVICE LEVEL AGREEMENT

 

(a)                                 Standard of Services.  Each party shall use
commercially reasonable efforts to provide services required to be provided on
its part hereunder in accordance with prevailing industry standards, the Rules,
and in accordance with their respective system specifications and documentation
from time to time, as well as the Service Level Standards between the parties,
set forth in Appendix II of the Agreement. The Parties acknowledge and agree
that the remedies set forth in Appendix II of the Agreement for any breaches
thereof, shall be their exclusive remedies for such breaches.

 

(b)                                 The parties acknowledge that their
respective systems and those of third parties used for the purposes of or in
connection with the performance of each party’s obligations under this Agreement
operate in a computer-based network environment that may be subject to outages
and/or delay occurrences. No party shall be responsible for the support of any
third party systems or components that may be connected to their respective
systems, nor for any related communications lines. Except as expressly provided
herein, no party makes any warranty or representation that their respective
systems shall at all times operate uninterrupted or be error free. In such
instances, each party shall use commercially reasonable efforts to repair and/or
remedy the problem, as soon as is reasonably practicable, having regard to the
severity of the impact of the interruption or error, on the operation of the
relevant system. Nothing herein shall imply that any party will be liable to the
others or any third party as a result of any outage or delay occurrence relating
to or in connection with their respective platforms or systems, except as
expressly set forth in Schedule 5.

 

8.                                      GENERAL

 

(a)                                 Governing Law.  This Agreement shall be
construed in accordance with the laws of England & Wales, without regards to the
conflict of laws provisions thereof. Each party

 

32

--------------------------------------------------------------------------------


 

hereby submits to the exclusive jurisdiction of and consents to suit in the High
Courts in London England with respect to any matter arising out of or relating
to this Agreement.

 

(b)                                 No Partnership or Agency.  Nothing in this
Agreement shall be deemed to constitute a partnership or joint venture between
the parties hereto or be deemed to constitute Planet Payment as agent for the
Acquirer, nor to constitute the Acquirer as agent for Planet Payment, for any
purpose whatsoever.

 

(c)                                  Notices.  Any notice required or permitted
under this Agreement shall be in writing and may be given by personal delivery,
facsimile, email, email attachment or by an overnight courier service (shipping
charges prepaid) marked for next day delivery, to the addresses of the parties
as appear in the first paragraph of this Agreement, or as changed through
written notice to the other parties. Any such notices shall be addressed as set
forth in the first paragraph of this Agreement and directed to the attention of
the President. Any notice so given shall be deemed served upon receipt or
refusal of receipt by the addressee.

 

(d)                                 Legal Fees.  In the event any party is
determined to have breached this Agreement, then the prevailing party shall be
entitled to recover expenses incurred in enforcing the provisions of this
Agreement, including reasonable legal fees and costs.

 

(e)                                  Severability.  If any provision of the
Agreement is found illegal, invalid or unenforceable, such finding will not
affect any other provision hereunder. This Agreement shall be deemed modified to
the extent necessary to render enforceable the provisions hereunder.

 

(f)                                   Audit and Examination. Each party shall
permit the other (or a designee thereof) at any reasonable time, with prior
written notice, to conduct an inspection or audit of such other party’s records
relative to the Agreement, at the expense of the auditing party and at all times
subject to the confidentiality obligations set forth herein. Such audit and
inspection shall not be undertaken more frequently than once in any calendar
year, unless and to the extent that there is reasonable cause to believe a
material breach of this Agreement has occurred.

 

(g)                                  Rules.  This Agreement is subject to the
Rules, and in the event of a conflict between the provisions of this Agreement
and of the Rules, the Rules shall govern and control.

 

(h)                                 No Third Party Beneficiary.  No third
person, including but not limited to any Acquirer Merchant, is intended to be a
beneficiary of any term or provision of this Agreement, nor shall they have the
right to enforce any obligation of the parties hereunder.  The paragraph is
intended to exclude any right of any third person and to displace any
presumption of law, which might otherwise arise, whether pursuant to any
statute, regulation, common law or equity, or otherwise.

 

(i)                                     Waiver.  Any delay, waiver or omission
by Planet Payment or Acquirer to exercise any right or power arising from any
breach or default of the other party in any of the terms, provisions or
covenants of this Agreement shall not be construed to be a waiver by Acquirer or
Planet Payment of any subsequent breach or default of the same or other terms,
provisions or covenants on the part of the other party.

 

33

--------------------------------------------------------------------------------


 

9.                                      INDEMNIFICATION; LIMITATIONS OF
LIABILITY; OTHER REMEDIES.

 

(a)                                 Infringement Indemnity.  Planet Payment
shall defend or settle at its expense any claim, suit or proceeding arising from
or alleging that any aspect of the operation of Planet’s Programs or Acquirer’s
exercise of any rights or the performance of any obligations under this
Agreement infringes any patent, copyright, or trade secret of any third party
(“Infringement Claim”). Planet Payment shall defend, indemnify and hold Acquirer
harmless from and pay any and all losses, costs and damages, including royalties
and license fees and reasonable counsel fees attributable to such Infringement
Claim.

 

(b)                                 Control of Infringement Claims. (i) Acquirer
shall give Planet Payment prompt written notice of any Infringement Claim of
which it becomes aware. Planet Payment shall have the sole authority, through
counsel of its choosing, to assume the direction and control of the defense of
any Infringement Claim, including appeals, negotiations and any settlement or
compromise thereof, for so long as Planet Payment defends the claim in good
faith. (ii) If Acquirer is named in any proceeding involving an Infringement
Claim and Planet Payment is not named in that proceeding, Planet Payment and any
of its affiliates may seek leave to intervene in the proceeding, and Acquirer
agrees not to oppose that intervention. (iii) Planet Payment shall keep Acquirer
informed of the status of any Infringement Claim, including regarding
significant developments during its pendency, if that would not jeopardize the
privileged or otherwise protected status of that information, and shall consider
Acquirer’s views. However, all Planet Payment decisions made and implemented in
good faith shall bind Acquirer. (iv) Acquirer shall provide (and shall ensure
that their respective affiliates provide) all reasonable assistance and any
needed authority to Planet Payment to enable Planet Payment fully to control,
defend and settle any Infringement Claim, including, as applicable, to be joined
as parties.  PROVIDED THAT Acquirer shall approve the terms of any settlement or
compromise, such approval not to be unreasonably withheld or delayed. Such
approval shall not be required so long as Acquirer shall be able to continue to
use the services to be provided by Planet Payment hereunder, substantially in
the manner and for the cost contemplated by this Agreement.

 

(c)                                  Replacement of Infringing Technology.  If
any technology furnished under this Agreement, including, without limitation,
software, services, system design, equipment or documentation, becomes, or in
Planet Payment’s reasonable opinion is likely to become, the subject of any
claim, suit, or proceeding arising from or alleging infringement of, or in the
event of any adjudication that such technology infringes on any copyright or
trade secret of a third party, Planet Payment, at its own expense may take
either of the following actions: (i) use commercially reasonable efforts to
secure for Acquirer, the right to continue using the technology; or (ii),
replace or modify the technology to make it non-infringing.

 

(d)                                 Unauthorized Use.  This indemnity shall not
extend to any Infringement Claim resulting from Acquirer’s unauthorized
modification of technology or from unauthorized use or incorporation of
technology in a manner for which the technology is not designed with products or
services not provided by Planet Payment or with Planet Payment’s approval.

 

(e)                                  Acquirer Indemnification.  Acquirer shall
be liable to and shall indemnify and hold Planet Payment, and its employees,
representatives, successors and permitted assigns

 

34

--------------------------------------------------------------------------------


 

harmless from and against any and all claims or demands by a third party,
losses, liability, cost, damage and expense (including litigation expenses and
reasonable legal fees) to which Planet Payment, and its employees,
representatives, successors and permitted assigns may be subjected or which it
may incur in connection with any claims which arise from or out of or as a
result of (i) Acquirer’s breach of this Agreement, (ii) the performance by
Acquirer of its duties and obligations under this Agreement or (iii) the gross
negligence or willful misconduct of Acquirer, its officers, employees, agents
and affiliates, in the performance of their duties and obligations under this
Agreement (iv) all liabilities that Acquirer may suffer or incur, whether or not
recoverable from any Merchant or any third person, arising out of any
Chargebacks, Credits or other Transaction adjustments, Merchant or Cardholder
fraud or other losses arising out of Transaction processing in the ordinary
course, irrespective of the Program, including any fines or penalties relating
thereto (v) the gross negligence or willful misconduct of any Merchant or its
officers, employees, agents and affiliates in connection with, or relating to
the Program. Acquirer shall be released from its obligations under this
subparagraph (e) to the extent such third party claims, demands, damages, costs,
liabilities, losses and expenses result solely from the acts, negligence, gross
negligence or intentional misconduct of Planet Payment, or its employees,
representatives, successors and permitted assigns, as the case may be.

 

(f)                                   Planet Payment Indemnification.  Planet
Payment shall be liable to and shall indemnify and hold Acquirer, and its
employees, representatives, successors and permitted assigns harmless from and
against any and all claims, demands by third parties, losses, liability, cost,
damage and expense (including litigation expenses and reasonable legal fees) to
which Acquirer, and its employees, representatives, successors and permitted
assigns may be subjected or which it may incur in connection with any claims
which arise from or out of or as the result of (i) Planet Payment’s breach of
this Agreement, (ii) the performance by Planet Payment of its duties and
obligations under this Agreement or (iii) the gross negligence or willful
misconduct of Planet Payment, its officers, employees, agents and affiliates, in
the performance of their duties and obligations under this Agreement. Planet
Payment shall be released from its obligations under this paragraph (f) to the
extent such third party claims, demands, damages, costs, liabilities, losses and
expenses result solely from the acts, negligence, gross negligence or
intentional misconduct of Acquirer or any Acquirer, or their respective
employees, representatives, successors and permitted assigns.

 

(g)                                  Reliance on Information.  In no event shall
Planet Payment be liable with respect to any loss, liability, cost, damage or
expense arising out of a claim by Acquirer or by third parties in connection
with the data, computations and services provided and/or performed by Planet
Payment hereunder to the extent that such data, computations and/or services as
to which such claim arises were provided and/or performed in accordance with:

 

(i)                                     Acquirer’s written requirements and/or
instructions in such regard, including but not limited to, their memoranda, data
entry instructions or computer field instructions; or

 

(ii)                                  Acquirer’s written concurrence that such
data, computations and services provided or performed or to be provided or
performed comply with Acquirer’s previously communicated requirements and/or
instructions in such regard.

 

35

--------------------------------------------------------------------------------


 

(h)                                 Limitation of Liability.  The liability of
Planet Payment and Acquirer to each other, pursuant to this Agreement (including
any indemnification obligations, except for Acquirers obligations under
subparagraph 9(e)(iv) of these Terms and Conditions, which shall be unlimited),
with respect to any particular incident for which liability is claimed shall not
exceed [*] and the liability for one or more incidents occurring in the same
calendar year shall not exceed [*] or if greater an amount equal to the
aggregate Planet Payment Revenue paid during the [*] to the date of the relevant
incident. For the purposes of this section an “incident” shall mean any act or
omission which gives rise to a claim for liability hereunder (including
indemnification obligations), PROVIDED THAT where several claims, whether from
the same or different parties, arise from the same act or omission, they shall
be treated as a single incident for the purposes of this paragraph and with
respect to Infringement Claims where several claims, whether from the same or
different parties (for example an owner and a licensee) arise from infringement
of the intellectual property of the same IP owner, they shall be treated as a
single incident for the purposes of this paragraph.

 

(i)                                     No Consequential Loss; Exclusion of
Warranties.  IN NO EVENT SHALL ANY PARTY BE LIABLE FOR ANY LOSS OF PROFITS OR
SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
DAMAGES, INCLUDING LOSS OF BUSINESS OR OTHER ECONOMIC DAMAGE AND
FURTHER, INCLUDING INJURY TO PROPERTY, INCURRED AS A RESULT OF THE OTHER PARTY’S
PARTICIPATION IN THE PROGRAM. The express warranties and representations set
forth in this Agreement are in lieu of, and each party expressly disclaims, any
and all other warranties, conditions or representations (express or implied,
oral or written), with respect to Planet’s Programs, the Acquirer Program,
software or equipment or any part thereof, including any and all implied
warranties or conditions of title, noninfringement, merchantability, or fitness
or suitability for any purpose (whether or not a party knows, has reason to
know, has been advised or is otherwise in fact aware of any such purpose),
whether alleged to arise by law, by reason of custom or usage in the trade, or
by course of dealing. In addition, Planet Payment expressly disclaims any
warranty or representation to any person other than Acquirer with respect to the
Planet Programs, the Planet Payment Platform, software, equipment, or any part
thereof except to the extent expressly stated herein or in the Agreement.

 

(j)                                    No Forecast or Guarantee.  Each party
acknowledges that it has formed its own assessment of the economic implications
of entering into this Agreement and that it is not relying on any statements,
warranties or representations, made by or on behalf of the other party, with
respect to the likely or possible amount of business, fees, revenues, expenses
or profits, which might arise by reason of its participation in the programs set
forth in this Agreement, none of which shall be treated as a forecast or
guarantee of any particular result.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

36

--------------------------------------------------------------------------------


 

APPENDIX I

 

THE DCC PROGRAM SPECIFICATIONS

 

Scope and Requirements Document

 

See attached document:

 

37

--------------------------------------------------------------------------------


 

Project Management Office

 

PMO Scope & Requirements

 

Project: NI — DCC on POS

 

 

 

Prepared By: Chew Yin Bah / Peter Benford

 

Date of Publication: 1/21/10

 

1

--------------------------------------------------------------------------------


 

Revision History

 

Revision Date

 

Version Number

 

Change Summary

12/19/09

 

1.0

 

Original draft

12/21/09

 

1.1

 

Includes updates basedon Vish’s discussion with Ifthi and team during week
beginning December 13.

28/12/09

 

1.2

 

Includes SLA sections and further phasing

07/01/10

 

1.21

 

Further updating

13/01/10

 

1.22

 

Include changes after internal review

16/01/10

 

3.0

 

Responses from NI

16/01/10

 

3.1

 

Planet reply

17/01/10

 

4.0

 

Final version

21/01/10

 

4.2

 

Final Version revised per NI changes 21/01/10

 

2

--------------------------------------------------------------------------------


 

Table of Contents

 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------


 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------


 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11

--------------------------------------------------------------------------------


 

Sign Off & Acceptance:

 

Both parties hereby agree to the tasks and specifications set forth in this
document for the purposes of the Multi-Currency Processing Agreement between
them

 

 

 

 

 

 

 

Authorized Signatory

Authorized Signatory

 

 

Name:

Name:

 

 

Planet Payment (Hong Kong) Ltd

Network International LLC

 

 

Date:

Date:

 

12

--------------------------------------------------------------------------------


 

APPENDIX II

 

Service Level Agreement

 

13

 

--------------------------------------------------------------------------------


 

Appendix II

 

Service Level Agreement (“SLA”) - Acquirer Program (Dynamic Currency Conversion)

 

This annexure shall constitute an integral part of the Multi-Currency Processing
Agreement between Acquirer and Planet Payment dated (                      )
(the “Agreement”) and read in conjunction therewith.

 

Network International LLC (Acquirer)

 

And

 

Planet Payment Hong Kong Ltd (Planet Payment)

 

1

--------------------------------------------------------------------------------


 

List of Services

 

Acquirer Program (Dynamic Currency Conversion)

 

1.                                      High Level Summary of Acquirer Program

 

2.                                      SLA Reporting & Review Process

 

3.                                      Service Availability and Management

 

4.                                      Support

 

5.                                      Performance Management

 

6.                                      Capacity Management

 

7.                                      Security Management

 

8.                                      Change Request Management

 

9.                                      Incident Management

 

10.                               Problem Management

 

11.                               Other Acquirer SLA Requirements

 

12.                               Contacts

 

13.                               General Requirements

 

14.                               Service Level Non-Compliance Penalties

 

2

--------------------------------------------------------------------------------


 

1.                                      High Level Summary — Acquirer Program

 

The Acquirer Program shall be provided by Planet Payment in the manner described
in the Agreement including the Program Specifications attached thereto.  This
SLA sets forth certain standards that Planet Payment has agreed to comply with
in providing the Planet Payment Processing Services under the Agreement.  Words
and expressions defined in the Agreement shall bear the same meaning in this SLA
unless separately defined in this SLA.

 

Acquirer acknowledges that the Acquirer Program is being introduced and
implemented in phases and that upon initial launch not all card types, not all
Card Associations and not all Acquiring environments, technologies and
interfaces will be supported.  Acquirer acknowledges that at Acquirer’s request
Planet Payment is hastening to get systems and services into production in order
to meet Acquirer’s business deadlines and that while every effort will be made
to ensure that all systems and services will operate in accordance with their
respective Program Specifications, there can be no guarantee that all systems
and services will operate error free and without interruption until the
expiration of [*] after the completion of implementation of each phase of the
Acquirer Program, whether or not caused by Planet Payment.

 

Accordingly Acquirer agrees that until the expiration of [*] after the
completion of Implementation of each phase of the Acquirer Program, this SLA
shall be for guidance purposes only and shall not be binding on Planet Payment
nor shall any penalties or indemnity obligations under this SLA until the
expiration of [*] after such completion of Implementation.  For the avoidance of
doubt no SLA requirement shall apply at any particular time, when the relevant
service, or part of a service is not implemented or due to be implemented until
a later date.

 

2.                                      SLA Reporting & Review Process

 

2.1                               Reporting Process

 

Planet Payment will prepare and distribute monthly and/or monthly and quarterly
reports to Acquirer showing performance against the following performance areas
commencing [*] after completion of Implementation as determined under paragraph
1:

 

·                  Service Availability

·                  Support

·                  Performance

·                  Security

·                  Change Requests

·                  Incident Management (Fault Resolution)

·                  Problem Management (Fault Resolution)

 

Reports will clearly show the actual achieved service levels compared to the
service levels required under this SLA.  Color coding will be used to identify
problem areas:

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

·                  Green — actual performance is comfortably within the
specified service levels.

·                  Red — actual performance is outside the specified service
levels.

 

Authorization Services:

 

Green

 

Red

Downtime equal to or less than [*]

 

Downtime greater than [*]

 

Transmission Services

 

Green

 

Red

Equal to or exceeds [*]

 

Less than [*]

 

Monthly Files (PWEB and MWEB)

 

Green

 

Red

Equal to or exceeds [*]

 

Less than [*]

 

Daily Report and File Delivery (Pre-Settlement Reports)

 

Green

 

Red

Equal to or exceeds [*]

 

Less than [*]

 

Planet Payment will provide reports for Critical Incidents and unplanned
downtime where Acquirer business and service has been adversely affected.

 

2.2                               Review Process

 

Half Yearly Service Review Meetings — Planet Payment will arrange for half
yearly Service Review meetings with Acquirer.  If requested by Acquirer, Adhoc
service reviews can be conducted if requirements change and/or unacceptable
levels of service are being experienced or new services are introduced.  The
issues to be covered will include:

 

·                  performance levels

 

·                  Support performance levels

 

·                  System issues

 

·                  Security issues

 

·                  Changes proposed

 

Acquirer Feedback & Complaints — Planet Payment will provide a help desk number
for logging of issues and complaints by Acquirer.  Planet Payment will formally
register each issue or complaint and will provide a Reference number to Acquirer
for reference.  If the issue or complaint is not dealt with to the satisfaction
of Acquirer, Acquirer shall escalate to the

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

Management of Planet Payment, in accordance with the contact information
provided.

 

3.                                      Service Availability and Management

 

Service Availability means the number of hours the particular service will be
available to Acquirer.  Planet Payment will monitor each service and all
scheduled and unscheduled downtime will be logged and reported on a monthly
basis.  The Service Availability matrix for reporting purposes is found in
Appendix 1.

 

3.1                               Service Availability Calculation

 

Service Availability will be measured and reported in hours and percentages. 
Three basic figures will be calculated and reported to ensure transparency:

 

·                  Maximum Availability (MA) — The maximum number of hours the
service could be available for the given period, excluding scheduled downtime.

 

·                  SLA Target Availability (STA) — MA minus the agreed
unscheduled downtime.

 

·                  Actual Availability (AA) — MA minus any unscheduled downtime

 

The availability percentage for a particular period is calculated using the
following formula:

 

[*]

[*]

[*]

X

100

 

[*]

 

3.2                               Partial Downtime

 

Actual downtime will incorporate instances where only part of a service is
unavailable if such partial unavailability actually impacts the service. 
Downtime table in Appendix 1 explains the calculation methodology for this.

 

3.3                               Scheduled Outages and Unscheduled Outages

 

A “Scheduled Outage” is a system unavailability period for which Acquirer has
been given prior notification.  Scheduled Outages, wherever possible, will
correspond to off peak periods.  Scheduled Outages will not affect system
availability for the purposes of this Schedule.  An “Unscheduled Outage” is a
system unavailability period that has not been planned, and for

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

which Acquirer has not been given prior notice.  It is agreed that for all 24
hours 7 days a week (24 x 7) services e.g. Authorization Availability, Scheduled
Outages will take place only during non-peak hours of Acquirer and Acquirer
Merchants.  The non-peak time can be found in Appendix 1.

 

Planet Payment will:

 

·                  Advise Acquirer [*] in advance of any scheduled downtime.

 

·                  Advise Acquirer on any unscheduled downtime in the
authorization system lasting more than [*] of the incident.

 

·                  Advise on any major communication network outage that is
known to Planet Payment as soon as possible.

 

Acquirer will be responsible for onward communication of scheduled and
unscheduled downtimes to Acquirer Merchants.

 

If a Scheduled Outage goes over the agreed time limits then the excess hours
will be classified as Unscheduled.  Planned outages that are outside the agreed
Scheduled Outages will also be treated as Unscheduled.  All scheduled outages
will be included in the SLA Monthly and quarterly Report.

 

3.4                               Disaster and Recovery

 

Planet Payment maintains Disaster and Recovery (DR) sites for different systems
at various locations, including Newcastle, DE, USA.  Planet Payment confirms
that the recovery times for each system upon transfer to a DR site can be found
in Appendix 2.

 

Planet Payment will switch each service for Acquirer Program from the Planet
Payment Production site to the DR site and back at least once per year.  The
time taken for switch over to DR and return to Production site will be counted
as a scheduled outage.

 

3.4.1                     Switchover from Planet Payment production
authorization hosts, clearing systems and or other systems (relevant to the
Acquirer Program) to DR or back-up sites and switchover from DR or back-up sites
to Planet Payment production environments will not result in outages, except as
above and will not result in loss of Transactions for Acquirer or Acquirer
Merchants, following completion of the switchover.

 

4.                                      Support

 

4.1                               Support Hours

 

Planet Payment will provide support for Critical Services [*] by way of level
two

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

support to Acquirer.  Acquirer is responsible for first level support to its
merchants.

 

4.2                               Planet Payment Service Desk

 

The Planet Payment Service Desk will be available for [*].  Prior to
Implementation Planet Payment will supply separate support schedule detailing
which numbers to call for different types of issues at different times, in order
to provide [*] coverage.

 

On logging a call, Acquirer will receive a Service Desk reference number.  If
Acquirer has not been given a reference number, Acquirer will assume that the
call has not been logged.  Planet Payment agent will attempt to resolve the
issue immediately but if this is not possible it will be routed to the correct
support department in Planet Payment.

 

Planet Payment will exercise all reasonable efforts to achieve or exceed
Acquirer service response levels, With the exception of critical and high
impacts issues which will be responded and addressed by Planet Payment on an
urgent priority basis, Planet Payment will respond to [*] of all other
telephonic or written enquiries within [*] Acquirer business days, as measured
on a calendar monthly basis.

 

The response time will be calculated from the time Acquirer logs the request
with Planet Payment Acquirer requiring further information about outstanding
problems will contact Planet Payment Service Desk and quote the service desk
reference number.  If Acquirer is not satisfied with the response from Planet
Payment Service Desk the issue will be escalated to either
                                                                           or
                                                                        .

 

5.                                      Performance Management

 

Service performance will be measured by the response times and response time
outs of predefined online transactions for each service.  Planet Payment will be
responsible for providing performance reports on response times and response
time outs/transaction declines on a monthly and monthly and quarterly basis. 
Appendix 1 and Appendix 2 specifies a complete list of performance indicators
that will be monitored and reported by Planet Payment.

 

5.1                               Authorization Services

 

Acquirer acknowledges that Planet Payment has no control over the response times
of any system which is not operated by Planet Payment.  Response timeouts to a
POS device cannot be tracked by Planet Payment and while response time outs to
the Card Associations and declines by the Card Associations can be reported —
they are beyond the control and responsibility of Planet Payment.

 

Rate look-up request received by Planet Payment host will be responded to within
[*] of receiving the rate look up request from Acquirer Merchants, as measured
on average over

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

the reporting period.

 

Typically, the authorization request received by Planet Payment authorization
switch (“Planet Switch”) will be forwarded to Card Association networks within
[*] of receiving the authorization request from Acquirer Merchants, as measured
on average over the reporting period.

 

Typically, the authorization response received by Planet Payment authorization
switch (“Planet Switch”) from Card Association networks will be forwarded to
Acquirer Merchants within [*] of receiving the authorization response, as
measured on average over the reporting period.

 

Upon receiving an authorization through Card Association networks, Planet
Payment Switch will forward the authorization response to Acquirer or Acquirer
Merchant POS as may be required.  In the event of transaction time-out between
the Planet Payment switch and POS during this period wherein Planet Payment
Switch detects this condition using the prescribed methods from the APACS 40
interface, Planet Payment will initiate and forward a ‘Online Transaction
Reversal’ to Card Associations for onward routing to issuers.

 

If Acquirer notifies Planet Payment that authorization response times are
repeatedly taking longer than generally accepted as advised above for different
Acquirer Merchant Segments or if Acquirer notifies Planet Payment that
authorizations responses are getting timed out resulting in transaction declines
at Acquirer Merchants, Planet Payment will examine its systems and if the cause
is determined to be on the account of Planet Payment then Planet Payment will
undertake modification or repair to is internal systems and ensure restoration
to generally accepted authorization response times.

 

5.2                               Transmission Services

 

5.2.1                     Planet Payment will transmit Outgoing Files under the
proper ICA and/or BIN to the respective Card Associations before the next daily
cut off time for each Card Association respectively in accordance with the
Timing Chart attached hereto (“Timing Chart”).  The Outgoing Files will include
the clearing of all Transactions authorized through Planet Payment host under
the proper ICA and/or BIN prior to the agreed daily Transaction cut-off time, as
well as manual inputs (manual sales drafts, manual reversals, manual refunds,
manual credit/debit adjustments etc), charge back re-presentments etc. received
by Planet Payment prior to the agreed daily Transaction cut off time.

 

5.2.2                     Planet Payment will receive Incoming Files from the
respective Cards Associations for the previous days Outgoing File and upload
into Planet Payment systems in accordance with the Timing Chart.

 

5.2.3                     Planet Payment transmission services as set forth in
section 5.2 will meet or exceed [*] of the timeline expectations as specified in
5.2.1 and 5.2.2.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

5.2.4                     In the event that the transmission services do not
conform with the Timing Chart, Planet Payment will reimburse Acquirer any
interchange downgrade incremental cost difference incurred as a result of the
late submission of the relevant Foreign Transactions.

 

5.3                               Report and File Delivery

 

5.3.1                     Monthly Files — Planet Payment will transmit and make
available for download on PWEB (for Acquirer) and/or MWEB (for Acquirer
Merchants) all monthly report files on the [*] Banking Day following the last
Banking Day of each month.

 

5.3.2                     PWEB and MWEB will have availability of at least [*],
as measured on a calendar monthly and quarterly basis.

 

5.3.3                     Planet Payment will ensure availability of at least
[*] for all daily Pre-Settlement reports/files and Post-Settlement reports/files
within the timeframes as advised in the relevant section measured on a calendar
monthly and quarterly basis.

 

6.                                      Capacity Management

 

Planet Payment will be responsible for monitoring Planet Payment application and
system utilization in order to ensure service is provided in accordance with
this Agreement.

 

7.                                      Security Management

 

All services provided by Planet Payment to Acquirer are subject to the security
requirements stipulated in the main body of the Agreement.  Planet Payment will
treat all security incidents as critical incidents and include all security
incidents (if any) in the regular reporting with all critical incidents.

 

8.                                      Change Request Management

 

A Change Request will be raised based on the need to change a system baseline or
the need to cater to a new requirement.  The system baseline is the
agreed/delivered functionality of the system as set forth in the Program
Specifications.  Planet Payment will advise Acquirer on the Change Management
process that is to be followed at the time of requesting change to system
baseline or to address a new requirement.  With the exception of new business
related change request which will be submitted by Acquirer, Planet Payment will
arrange for other change requests.

 

The following are examples of change requests:

 

·                  Development of a new Acquirer business or Acquirer operations
report from an existing system (Acquirer)

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------


 

·                  Application system or service enhancements to cater to a new
requirement from Acquirer (Acquirer)

 

·                  Proposed changes to the specific implementation of Acquirer
Program for Acquirer (Planet Payment) comprising material modifications or
deletions to the functionality of the services.

 

The following shall not require a change request by Planet Payment for the
purposes of this Agreement.

 

Changes by Planet Payment in the following circumstances.

 

·                  As may be necessary on an emergency basis to maintain the
continuity of the services.

 

·                  If the proposed change is de minimis

 

·                  Changes necessary to implement the twice yearly Card
Association compliance changes and any other changes mandated by the Card
Associations.

 

·                  Routine patches and bug fixes

 

8.1                               Business Related Change Requests

 

Acquirer will document business related Change Requests and submit to Planet
Payment through designated Acquirer Project Managers.

 

8.2                               Formal Response Times

 

Formal response is defined as an accurate estimate of effort and schedule. 
Planet Payment will provide a formal response for all Change Requests submitted
by Acquirer.  The priority will be determined by the Acquirer business units and
Acquirer project team.  Appendix Three gives details of formal response times by
priority of service and change request.

 

8.3                               Priority Setting

 

Change Requests will be categorised as follows:

 

·                  Critical — the issue is preventing the continuation of
Acquirer business and/or operations; potential for a highly detrimental effect
on Acquirer business resulting in [*].

 

·                  High — the issue is impeding the continuation of Acquirer
business process and/or operations; potential for a detrimental effect on
Acquirer business

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------


 

resulting in [*].

 

·                  Medium — the issue is affecting work in Acquirer business
and/or operations without major impediment; potential for an effect on Acquirer
business and/or operations which may be contained without any financial loss.

 

·                  Low — the issue may be contained without any financial loss
to Acquirer business and/or operations.

 

8.4                               Resolution Measurements

 

Planet Payment will address the following factors prior to implementing a change
request:-

 

·                  Defining and documenting the change

 

·                  Priority to be assigned to the request

 

·                  The size and complexity of the request

 

·                  Financial implications

 

·                  Gaining approval from Acquirer to action the request

 

Planet Payment will provide timeline estimates for implementing each change. 
Planet Payment will monitor and control changes to baseline functionality using
the following metrics:

 

·                  Actual end date vs Estimated end date

 

·                  Actual effort vs Estimated effort

 

Planet Payment will log this data and will provide regular reports to the
Acquirer to monitor these.

 

9.                                      Incident Management

 

9.1                               Response Times

 

Planet Payment response will depend on the priority of system affected and the
priority that has been assigned to the Incident.  Appendix 2 specifies a full
list of expected response times.  Planet Payment will be report actual response
times in the monthly and quarterly SLA Report.

 

9.2                               Incident Resolution

 

Incidents can be closed when the agreed service has been restored.

 

In some cases, the cause of Incidents may be apparent and that cause can be

 

11

--------------------------------------------------------------------------------


 

addressed without the need for further investigation, resulting in a repair or a
work-around to remove the error.  In some cases the Incident can be dealt with
quickly e.g. by rebooting a system or resetting a communications line, without
directly addressing the underlying cause of the Incident.  Response and
resolution in this case therefore includes relief from the problem, which
includes a work-around in order to enable the particular system to continue to
operate.

 

Where the underlying cause of the Incidents is not identifiable and
investigation is warranted, Planet Payment will raise a Problem record.  A
Problem is in effect, indicative of an unknown error within Planet Payment
infrastructure.

 

Resolution times will be included in the SLA monthly and quarterly report.  The
resolution times set forth in Appendix 2 shall be satisfied by application of
appropriate relief which allows the affected system to continue to operate
without significant loss of functionality.  The figure reported will be the
“Average Elapsed Time” to achieve Incident resolution or circumvention, broken
down by priority.

 

An ageing analysis of all Incidents will also be reported by Priority.

 

9.3                               Priority Setting

 

Planet Payment will assign a priority to each incident as per the priority
setting described in Appendix 2.  Planet Payment response time to an incident
will be as specified in Appendix 2.

 

Incidents will be prioritised as:

 

·                  Critical (C) — the issue is preventing the continuation of
Acquirer business and/or operations; potential for a highly detrimental effect
on Acquirer business resulting in [*].

 

·                  High (H) — the issue is impeding the continuation of Acquirer
business process and/or operations; potential for a detrimental effect on
Acquirer business resulting in [*].

 

·                  Medium (M) — the issue is affecting work in Acquirer business
and/or operations without major impediment; potential for an effect on Acquirer
business and/or operations which may be contained without any financial loss.

 

·                  Low (L) — the issue may be contained without any financial
loss to Acquirer business and/or operations.

 

9.4                               Critical Incidents

 

A Critical Incident Response Process (CIRP) is required in order to bring needed

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12

--------------------------------------------------------------------------------


 

resources together in an organized and orderly manner to deal with system and
other technology failure incidents.

 

Planet Payment will document and forward its CIRP to Acquirer for review.  The
CIRP is invoked when the whole of a customer facing service is unavailable, or
an incident results in the possibility of major financial loss or a serious risk
to the reputation of Acquirer.

 

Planet Payment will define the invocation, escalation and notification process
in the CIRP document.

 

Planet Payment will report all open and closed (since the previous report)
Critical Incidents in the SLA report.  In addition, Planet Payment will submit a
detailed Critical Incident Report to Acquirer for all critical incidents.

 

10.                               Problem Management

 

The goal of Problem Management is to minimise the adverse impact of Incidents
and Problems on the business that are caused by errors within the IT
Infrastructure, and to prevent recurrence of Incidents related to these errors. 
In order to achieve this goal, Problem Management seeks to get to the root cause
of Incidents and then initiate actions to improve or correct the situation.

 

Planet Payment will advise resolution times in the SLA report.  The figure
reported will be the “Average Elapsed Time” spent on each Problem.  Planet
Payment will also provide an ageing analysis report of all Problems reported by
Priority.

 

11.                               Other Acquirer SLA Requirements

 

11.1                        Association Interchange Downgrades

 

11.1.                     (a)                                 Network shall
provide Planet payment access to VISA On Line (VOL) & MasterCard On line (MOL)
in order to receive Card Association bulletins, technical manuals, member
letters for the CEMEA Region.  Planet Payment shall not be liable for any
noncompliance, assessment and penalty levied by Card Associations nor any
financial loss including fees, chargeback losses, or loss of commissions or
Acquirer Revenue pursuant to Section 11.2 or otherwise, as a result of
non-availability of applicable notification and information through VOL and MOL.

 

(b)                                 With the exception of clause 11.1(a) above,
if (a) Foreign Transactions processed by Planet Payment suffer a financial loss
as a result of transaction downgrade which means that such Transactions do not
qualify for the lowest Interchange rate achieved by Acquirer in the Designated
Territory for the applicable type of Transaction, and (b) such Interchange
downgrade occurred as a result of the Planet Payment Platform or any other act
or omission of Planet Payment and was not as a result of the acts or omissions
of any third party, including but not limited to any Acquirer Merchant, Acquirer
or any VAR , then Planet Payment shall be responsible to remedy the situation as
soon as possible after being notified of such downgrade.  After Acquirer
notifies Planet Payment of the occurrence of the Interchange downgrade, Planet

 

13

--------------------------------------------------------------------------------


 

Payment shall be responsible to reimburse Acquirer for the actual financial loss
incurred by Acquirer for such downgrades.  If it is proved beyond doubt that
Planet Payment or its contractors were not responsible for the transaction
downgrade then Planet Payment shall have no responsibility whatsoever under this
section, either to remedy the problem causing the downgrades or make any payment
to Acquirer.  Once the Acquirer notifies Planet Payment on transaction
downgrades and if such downgrades are on account of Planet Payment, then Planet
Payment shall make such change as soon as possible and Planet Payment shall be
responsible to reimburse Acquirer for the financial loss incurred by Acquirer as
a result of such downgrades, which result from the failure to make such change. 
For the purposes of this section “notification” and “notify” shall mean that
Acquirer has officially informed Planet Payment of the transaction downgrade. 
For the avoidance of doubt, financial losses that could be incurred by Acquirer
as a result of transaction downgrade will cover the following:

 

i.                                          Higher Interchange Reimbusement Fees
(IRF) paid by Acquirer as a result of downgrading of Foreign Transactions.

 

ii.                                       Chargeback losses incurred by Acquirer
as a result of downgrading of Foreign Transactions.

 

iii.                                    Loss of Acquirer Merchant Service
Fee/Commission in the case of Chargeback losses as a result of transaction
downgrading.

 

iv.                                   Loss of Acquirer FX Revenue Share on
Foreign Transactions

 

Upon receiving an official request from Acquirer, Planet Payment will submit all
relevant details inclusive of system records, logs etc. to the Acquirer for the
purpose of investigation of downgraded transactions.

 

(c)                                  In the event that Acquirer wishes Planet
Payment to support Merchant industries and Card Association Interchange programs
that it does not currently support as set forth in Appendix I of the Agreement
then Acquirer shall give Planet Payment not less than 60 days advance notice
thereof and shall provide Planet Payment with all relevant information,
including all regional Card Association information and bulletins to enable it
to make required changes to its Platform.

 

11.2                        Miscellaneous

 

11.2.1              Planet Payment’s responsibility for service level standards
is limited to those elements over which Planet Payment has direct control.

 

11.2.2              Planet Payment will operate its Systems [*].  All system
functions, features and services will be available during the hours of
operation.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

14

--------------------------------------------------------------------------------


 

11.2.3              Planet Payment will make available a daily ‘Merchant Revenue
File’ to Acquirer which will contain Transaction revenue details including the
Gross FX Margin, for all Foreign Transactions processed and authorized through
Planet Payment system in accordance with the Timing Chart.

 

11.2.4              Planet Payment will make available a monthly ‘Merchant
Revenue File’ to Acquirer which will contain a detailed break-up of the
transactions along-with the mark-up amount, for all Foreign Transactions
processed and authorized through Planet Payment system for the previous month.

 

11.3                        Chargeback Processing

 

11.3.1              Planet Payment will make available all retrieval requests
and/or chargeback related information to Acquirer in accordance with the Timing
Chart and in any event within [*] after Planet Payment receives the relevant
files from the Card Associations.  All Card Association Incoming data shall be
updated and made available to Acquirer.

 

11.3.2              Any chargebacks received for POS Transaction downgrading
and/or MiGS e-commerce Foreign Transactions on account of e-commerce
transactions being downgraded to non-3DSecure and non-Secure Code status solely
as a result of a failure on the Planet Payment Platform and not as a result of
the failure of the Acquirer Merchant, or any VAR to provide all of the necessary
data elements, will be the liability of Planet Payment and Acquirer will recover
the full amount of any chargebacks or any Card Associations
penalties/assessments which may arise on such Transactions from Planet Payment.

 

11.4                        Acquirer Merchant Settlements

 

11.4.1              Planet Payment will send a daily ‘Payment Instruction File’
to Acquirer which will contain all Foreign Transactions processed and authorized
through Planet Payment system in accordance with the Timing Chart on each
calendar day.  The Payment Instruction File will also include:

 

·                  Chargeback debit adjustments to net-off Acquirer Merchant
settlement.

 

·                  Chargeback re-presentment credit adjustments for
corresponding credit entries to relevant Acquirer Chargeback accounts.

 

11.4.2              Planet Payment will ensure that all Foreign Transactions in
the Payment Instruction File will be processed in accordance with the Timing
Chart using the following Transaction cut-off times:

 

·                  Transaction cut-off timing for all Retail Foreign
Transactions will be from [*] of the previous calendar day to [*] of the current
calendar day.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

15

--------------------------------------------------------------------------------


 

·                  Transaction cut-off for all Carrefour Integrated EFT-POS
Foreign Transactions will be from [*] of the previous calendar day to [*] of the
current calendar day.  The cut-off time for Carrefour Integrated EFT-POS Foreign
Transaction could be subject to change based on special occasions/events wherein
there is a need for the merchant to extend the Transaction cut-off time and the
parties will mutually agree such change not less than [*] before it is required
as well as the necessary changes to the file delivery timing which result from
such change.

 

·                  Transaction cut-off timing for selected Hotel Foreign
Transactions will be from [*] of the previous calendar day till [*] of the
current calendar day.

 

·                  All MiGS e-commerce Foreign Transactions received from MiGS
in the Incoming MiGS DCF from MasterCard not less than one hour prior to the
agreed cut-off time for MiGS Transactions will be captured and processed prior
to the next Card Association daily cut off for clearing Transactions.

 

11.4.3              The Payment Instruction File (“PIF”) is a critical
requirement and will be used by Acquirer to effect settlements to Acquirer
Merchants.  As timely delivery of this file on a [*] basis is an absolute
mandate, Planet Payment will ensure that the timelines set forth in the Timing
Chart will be strictly adhered to and met on all calendar days.  As delays in
receipt of this file will impact Acquirer business and service level agreements
which the Acquirer has with its Merchants and other parties.  Planet Payment
shall pay to Acquirer, by way of deduction from Planet Payment Revenue for that
month, the amount of Planet Payment Revenue that Planet Payment was otherwise
entitled to earn with respect to the Foreign Transactions included in such PIF
with respect to each PIF, which is delivered to Acquirer more than [*] after the
due time for such PIF as set forth in the Timing Chart, as a result of a failure
by Planet Payment.

 

11.5                        Card Association Clearing and Settlements

 

11.5.1              Planet Payment will forward all duly authorized Foreign
Transactions through Outgoing Clearing Files/Records to respective Card
Associations using dedicated Acquirer ICA and BIN in accordance with the Timing
Chart.

 

11.5.2              Planet Payment will clear all manual inputs, debit and
credit adjustments, chargeback representments and other entries processed on
Foreign Transactions by Acquirer to respective Cards Associations using
dedicated Acquirer ICA and BIN in accordance with the Timing Chart.

 

11.5.3              After sending Outgoing Clearing Files/Records to Cards
Associations, Planet Payment will send related Pre-Settlement Outgoing
Reports/Files to Acquirer in accordance with the Timing Chart in order to enable
Acquirer to complete pre-settlement interchange accounting.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

11.5.4              Planet Payment will make Post-Settlement Incoming
Files/Reports based on reports received from the Card Associations available to
Acquirer in accordance with the Timing Chart, in order to enable NI to complete
reconciliation of post-settlement interchange accounting.

 

11.5.5              Planet Payment will be responsible for processing all
rejects of Outgoing Clearing Files/Records caused by a failure or error on the
Planet Payment Platform.  Planet Payment will ensure that all rejects caused by
a failure or error on the Planet Payment Platform are processed and resubmitted
to the relevant Card Association with the next submission of Outgoing Clearing
Files in accordance with the Timing Chart.

 

11.5.6              Planet Payment will be responsible for staging Card
Association Outgoing Clearing Files/Records and Card Association Incoming
Settlement Files/Records in accordance with the Timing Chart.  Any financial
loss incurred by Acquirer as a result of delays caused by Planet Payment in
processing Card Association Outgoing Clearing Files/Records or making available
in a PWEB Card Association Incoming Settlement Files/Records will be borne by
Plant Payment.

 

11.5.7              Where it is evidenced that Card Association penalties are
incurred by Acquirer on account of breaches of Card Association Rules by Planet
Payment, Acquirer will recover such penalties from Planet Payment on a monthly
basis For the avoidance of doubt, this will also cover associated interchange
losses and Card Association penalties/assessments incurred by Acquirer as a
result of Card Association reclassification/rejections of Foreign Transactions
on account of data integrity issues and/or non-compliance of Outgoing Clearing
Files/Records from Planet Payment, Acquirer will recover such losses from Planet
Payment on a monthly basis.

 

11.6                        Planet Payment System Access

 

11.6.1              Planet Payment System will be available for access by
Acquirer [*].  Exceptions will be for System maintenance times and as agreed in
advance between Planet Payment and Acquirer.

 

11.6.2              One authorized User from Acquirer will have specific
administration rights to define access rights for other users.

 

11.7                        Set up of Acquirer Merchant Profile

 

Functional and Service Level overview of Acquirer Program set up for Acquirer
Merchant set up and maintenance.

 

11.7.1              Planet Payment will assist Acquirer in order to enable bulk
Merchant set-up and changes of Acquirer Merchant data on the Planet Payment
Platform.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

11.7.2              Typical time for setting up a new Acquirer Merchant on the
Planet Payment Platform shall be [*] in New York from the date that Planet
Payment receives the fully completed set up information form from NI.

 

11.7.3              Any fraud losses and/or associated penalties suffered by
Acquirer arising out of a merchant/terminal not being blocked on Planet Payment
Authorization Switch in accordance with the agreed Planet Payment procedure will
be borne by Planet Payment.  The agreed Planet Payment procedure is that
following receipt of written notice from Acquirer requesting blocking of a
merchant on the authorization system which stipulates that it is an emergency
situation, then Planet Payment will manually implement the change in the systems
within 4 hours after receipt of the request.  Any other blocking request which
is not made on an emergency basis, will be handled on a batch update basis,
during the ordinary course of business which occurs at [*] on [*] through [*]. 
Notwithstanding the above Acquirer shall also take such measures as are
reasonably within its power to avoid or minimise any such losses, including
disabling merchant terminals on its system and withholding funding to
merchants.  Planet Payment agrees that, as part of a phase subsequent to
Implementation, at its sole cost to use commercially reasonable efforts to
implement system updates which will accelerate this authorization blocking
process.

 

11.8                        Foreign Transaction Fraud and Risk Monitoring

 

Planet Payment will make available in PWEB for Acquirer to download, POS logs
and auth logs from its online reporting systems, showing details of Foreign
Transactions submitted for authorization to the Planet Payment Platform.  POS
logs will be updated within 6 minutes of Confidential— SLA between Network
International & Planet Payment (Acquirer Program) processing of the relevant
Transaction messages; auth logs shall be updated once per day.  Acquirer may use
such logs for fraud and risk monitoring purposes.  In a subsequent phase of
implementation a real time data feed will be developed by Planet Payment at its
sole cost as per online interface specification provided by Acquirer and
provided by Planet Payment to Acquirer for fraud and risk monitoring, to be
designed and implemented in such manner as the parties shall agree and this
Service Level standard shall also be amended accordingly.

 

12.                               Contacts

 

All notification obligations upon Planet Payment under this Appendix II (SLA)
shall be satisfied by contacting the person at the contact details provided by
Acquirer as set forth below, for the relevant type of problem, which may arise. 
Acquirer may change such contact details by written notification to Planet
Payment expressly for such purpose.  Attached hereto are the escalation contact
details for the different types of issues that may arise, which Acquirer should
use for such purposes, as may be changed from time to time by Planet Payment by
written notification to Acquirer expressly for such purpose.

 

18

--------------------------------------------------------------------------------


 

NI (Acquirer)

 

Name

 

Contact phone
number

 

Contact fax
number

 

E-Mail Address

Primary Contact

 

 

 

 

 

 

 

 

First Emergency

 

 

 

 

 

 

 

 

Contact

 

 

 

 

 

 

 

 

Second Emergency Contact

 

 

 

 

 

 

 

 

 

Planet Payment

 

Name

 

Contact phone
number

 

Contact fax
number

 

E-Mail Address

Primary Contact

 

 

 

 

 

 

 

 

First Emergency Contact

 

 

 

 

 

 

 

 

Second Emergency Contact

 

 

 

 

 

 

 

 

 

13.                               General Requirements

 

13.1                        System Administrative functions will be performed by
Planet Payment on a best efforts basis and Acquirer will be notified within
specified timelines of their scheduled times.

 

14.                               Service Level Non-Compliance Penalties

 

For the avoidance of doubt Planet Payment has no responsibility for local
telephone service or any other telecommunication system between Acquirer’ data
centre, Acquirer Merchant POS and the Planet Payment Platform and the above
service levels apply only once a authorization request reaches the Planet
Payment network interface.

 

Service level penalties will be measured on monthly performance.  Other
penalties will be in accordance with the details advised in relevant sections of
this SLA.

 

The following calculation will be used to assess Authorization service level
penalties:

 

·                  Maximum Availability (MA) = (number of days x 24 hours) minus
number of hours of scheduled downtime.

 

·                  SLA Target Availability (STA) = MA minus number of hours of
agreed unscheduled downtime

 

·                  Actual Availability (AA) = MA minus number of hours of any
unscheduled downtime

 

19

--------------------------------------------------------------------------------


 

Example (SLA measurement for a month):

 

[*]

 

14.1                        In the event that Planet Payment Switch or Planet
Payment authorization network is available less than the agreed STA in breach of
this Agreement, Planet Payment will pay to Acquirer an amount representing the
loss of Acquirer Revenue incurred as a result of the Service Level downgrade. 
The difference between STA and AA will be measured in hours and the STA shall
equate to total [*] of the Maximum Availability for the relevant month.  The
amount payable hereunder shall be determined as being the average monetary
amount of the Acquirer Revenue Share for such outage period calculated as
follows.  The total Acquirer Revenue for the month in which the breach of this
Service Level standard occurs shall be divided by the number of days in the
month and then by 24, to determine an average hourly amount of Acquirer Revenue
for that month (“HAR”).  The HAR shall then be multiplied by the difference in
hours between the STA and the AA for the relevant month.

 

14.2                        In addition to Planet Payment reimbursing Acquirer
for Acquirer FX Revenue loss as stipulated in clause 14.1, if Planet Payment
fails to meet [*] of any of the Service Level Standards set forth in this
Schedule during [*], Planet Payment will pay an amount equal to [*] of the
Acquirer Revenue for the month with the highest Acquirer Revenue Share during
the quarter in which the failure occurred.  If Planet Payment fails to meet [*]
of the Service Level Standards set forth herein during [*], Planet Payment will
pay an amount equal to [*] of the Acquirer Revenue for the month with the
highest Acquirer Revenue Share during the quarter in which the failure
occurred.  If Planet Payment fails to meet [*] or more of the Service Level
Standards set forth herein, during any [*], Planet Payment will pay an amount
equal [*] of the Acquirer Revenue for the [*] with the highest Acquirer Revenue
Share during the quarter in which the failure occurred.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20

--------------------------------------------------------------------------------


 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

21

--------------------------------------------------------------------------------


 

Appendix 1

 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

22

--------------------------------------------------------------------------------


 

Appendix 2

 

Disaster Recovery

 

[*]

 

Incident Priority and Response Times

 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

23

--------------------------------------------------------------------------------


 

Appendix 3

 

Formal Response Times — Change Requests

 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

24

--------------------------------------------------------------------------------


 

This Service level Agreement is signed between Planet Payment Hong Kong Ltd
(Planet Payment) and Network International LLC (Acquirer).  This will serve as
Appendix II to the Agreement

 

 

Agreed and Accepted by both parties hereby in this agreement

 

 

/s/ Philip Beck

 

/s/ Abdulla Qassem

 

 

Authorized Signatory

Authorized Signatory

 

 

Name: Philip Beck

Name: Abdulla Qassem

 

 

Planet Payment (Hong Kong) Ltd

Network International LLC

 

 

Date: January 27, 2010

Date: January 27, 2010

 

25

--------------------------------------------------------------------------------


 

APPENDIX III

 

Draft Project Plan

 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

26

--------------------------------------------------------------------------------


 

APPENDIX IV

 

Users Acceptance Test

 

Acceptance Procedure.  The development and implementation work undertaken by
Planet Payment shall be subject to Acceptance by Acquirer in accordance with the
following procedures.

 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

27

--------------------------------------------------------------------------------


 

APPENDIX V

 

Processing and Other Fees and Revenue Share

 

REVENUE, FEES AND ALLOCATION OF COSTS RELATED TO THE PROGRAM

 

1.                                      Target Currency Conversion Margin.  The
Target Currency Conversion Margin with respect to the Program will be set by
Agreement between Planet Payment and the Acquirer.  Otherwise agreed the Target
Currency Conversion Margin at the time of signing this agreement shall [*] of
the Purchase Amount for Foreign Transactions which can be amended from time to
time on written mutual agreement.

 

2.                                      Compensation to Acquirer Merchants. 
Acquirer shall be solely responsible for negotiating and paying the amount of
compensation payable to an Acquirer Merchant, for participating in the Acquirer
Program.  Any Merchant Compensation payable directly from Acquirer to an
Acquirer Merchant shall be payable out of the Gross FX Margin for a Foreign
Transaction.  Acquirer agrees that in setting the Merchant Compensation it will
not generally offer Merchant Compensation across its Merchant portfolio in the
Designated Territory, which is significantly higher than the prevailing market
practice in the Designated Territory and generally Merchant Compensation shall
not exceed [*] of the Purchase Amount.  For the avoidance of doubt, if Acquirer
wishes to offer Merchant Compensation in excess of that amount in order to
secure the business of a Strategic Merchant, such increased payment amount shall
not impact Planet Payment’s Revenue Share unless previously agreed to by Planet
Payment.

 

3.                                      Planet Payment Revenue

 

(a)                                 Share of Gross FX Margin.  For Planet
Payment’s provision of the Program in accordance with the terms hereof, Planet
Payment will be entitled to receive such portion of the Gross FX Margin, which
is earned in respect of a Foreign Transaction processed by a Merchant
participating in the Acquirer Program, together with any fees chargeable as is
set forth in this Appendix V.  All amounts stated herein shall be paid without
any withholding or deduction.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

28

--------------------------------------------------------------------------------


 

(b)                                 Processing and Reporting Fees.  For Planet
Payment’s processing or reporting of certain Transactions hereunder, Acquirer
shall in addition pay Planet Payment the Processing Fees as set forth below, if
applicable.

 

4.                                      Acquirer Revenue.  For Acquirer’s
participation in the Program in accordance with the terms hereof, Acquirer shall
be entitled to receive an amount equal to the Net FX Margin with respect to each
Foreign Transaction less the amount of the Planet Payment Revenue chargeable
with respect to such Foreign Transaction.

 

5.                                      Calculation of Revenue and Fees.  On a
monthly basis the Gross FX Margin, Merchant Compensation, Net FX Margin, Revenue
Shares and Processing Fees (if any) earned in respect of Transactions processed
during the previous month shall be calculated by Planet Payment in accordance
with the provisions of this Agreement.  Planet Payment shall provide all
applicable Merchant activity and Transactions and the calculation of payments
with respect thereto to Acquirer via P-WEB, within the timeframes reasonably
required by Acquirer to coincide with its month-end billing cycle.

 

6.                                      Exchange Rate Fluctuation Risk.

 

Settlement Gains/Losses.  The parties acknowledge that fluctuations may occur
between the currency conversion rates used at the time of authorization and
those used at the time of settlement of Foreign Transactions by the Card
Associations.  Such fluctuations will affect the Acquirer Settlement Amount and
therefore the amount of Gross FX Margin that may be earned with respect to
particular DCC Transactions, which may be higher or lower than the amount
anticipated at the time of the Transaction, thus creating either Settlement
Gains or Settlement Losses.  Because such Settlement Gains and Settlement Losses
are a component of the Gross FX Margin, such Settlement Gains and Settlement
Losses are typically shared in the same proportion that the parties share the
Net FX Margin.  However, notwithstanding the previous sentence, for the period
of one (1) year after Implementation all Settlement Gains and Losses shall be
allocated solely to Planet Payment and the Gross FX Margin shall be adjusted
accordingly.  Thereafter the parties shall review the position and agree whether
Acquirer will accept a share of Settlement Gains and Losses, or whether the
provisions of the previous sentence shall remain in force for a further period. 
In the absence of any agreement to the contrary Planet Payment shall

 

29

--------------------------------------------------------------------------------


 

continue to be allocated all Settlement Gains and Losses thereafter.

 

7.                                      Deposit of Proceeds.

 

(a)                                 Card Association daily deposits to Acquirer
will contain the Gross FX Margin for Foreign Transactions successfully processed
under the Program.  A detailed reconciliation of the Gross FX Margin received as
part of the Card Association deposit will be made available to Acquirer via
reporting provided by Planet Payment, as specified in the Program
Specifications.

 

(b)                                 Within five (5) Banking Days after
submission of a monthly report, Planet Payment will submit to Acquirer the
relevant payment instructions in order for Acquirer to effect payment to the
Merchant, Acquirer and Planet Payment of their respective shares of the Gross FX
Margin applicable to the Transactions processed for Acquirer merchants through
the Program, in accordance with the reporting provided by Planet Payment. 
Acquirer shall make payment to Planet Payment of all amounts due within five
(5) Banking Days of receipt of the payment instructions.

 

8.                                      Interchange Differential.  With respect
to any Foreign Transaction, it is understood that the increased Interchange cost
attributable to the increase in the Purchase Amount by the Target Currency
Conversion Margin shall be borne by the Merchant that submitted the particular
Foreign Transaction.  In the event that the Acquirer fails to assess such
Merchant for such Interchange Differential for whatever reason, then the amount
of the Interchange Differential shall be shared by the Acquirer and Planet
Payment in the proportions in which they share Net FX Margin.  Planet Payment’s
reporting pursuant to Section 3.3 of the Agreement will include reporting and
the allocation of Interchange Differential pursuant to this paragraph.

 

9.                                      Chargebacks.  To the extent that the
amount of a Chargeback attributable to a Transaction processed under the Program
exceeds or is less than the Merchant Settlement Amount in respect of such
Transaction (less interchange, assessments and such other fees as the Acquirer
applies) the Merchant will be responsible for such excess amount, unless Planet
Payment and the Acquirer agree otherwise.

 

10.                               Refunds.  To the extent that the amount of a
Refund attributable to a Transaction processed under the Program exceeds or is
less than the Merchant Settlement Amount in respect of such Transaction (less
interchange, assessments and such other fees as the Acquirer applies)

 

30

--------------------------------------------------------------------------------


 

the Merchant will be responsible for such excess amount, unless Planet Payment
and the Acquirer agree otherwise.  In addition, if Acquirer so requires with
respect to specific Acquirer Merchants, Planet Payment will refund to Acquirer
for such Acquirer Merchant the Planet Payment Revenue previously earned with
respect to Transactions which are refunded, provided the Acquirer similarly
refunds to the Acquirer Merchant its share of Net FX Margin earned with respect
to such Transactions.

 

11.                               Continuation of Payments.  Acquirer shall be
entitled to receive payment hereunder for any Acquirer Merchant as provided in
this Agreement until the occurrence of any of the following events, whichever is
earliest: (1) any such Acquirer Merchant voluntarily or involuntarily
discontinues its use of the Program; (2) the Acquirer Merchant no longer uses
the Acquirer’s services; or (3) the termination or expiration of this Agreement
and any extension agreed to by the parties.

 

12.                               Planet Payment Revenue and Fees.  Planet
Payment shall be entitled to receive the following Planet Payment Revenue and
Fees in accordance with the terms and conditions of this Agreement, which shall
be in addition to all Card Association costs fees and charges incurred in
connection with the processing of Acquirer’s Transactions hereunder, which shall
be borne solely by Acquirer.  All amounts set forth in this Appendix are
denominated and shall be payable in US Dollars.

 

(a)                                 Processing Fees: The following fees shall be
payable for each Transaction processed under the Domestic Processing Services

 

(1)                                 for all Opt-Out Transactions and
Non-Approved Currency Transactions processed by Planet Payment pursuant to
Section
3.5.1.                                                                                                                                      
[*]

 

(2)                                 For all other Transactions processed under
Domestic Processing Services, at Acquirer’s request.

 

Per Authorization message submitted

 

TBD

 

 

 

Per Settlement record submitted

 

TBD

 

(b)                                 DCC Revenue Share

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

31

--------------------------------------------------------------------------------


 

(1)                                 [*] of the Purchase Amount of each Foreign
Transaction processed by Planet Payment, on the basis that the Target Currency
Conversion Margin shall be not less .  If the Target Currency Conversion Margin
is less , then the Planet Payment Revenue may be changed upon mutual agreement
but in the absence of such agreement, shall continue as set forth in this
paragraph.

 

(2)                                 [*] of the additional Gross FX Margin earned
on Foreign Transactions of Acquirer’s to the extent that the Target Currency
Conversion Margin shall exceed [*].

 

(3)                                 Planet Payment’s Revenue Share shall be
adjusted for all Settlement Gain or Loss during the first year after
Implementation and thereafter the parties shall agree how to allocate Settlement
Gain and Loss.  If no agreement to the contrary is reached, the same allocation
of Settlement Gains and Losses shall continue.

 

(c)                                  Other Fees

 

MWEB Client;

 

Additional fees for including in M-Web for reporting to Acquirer Merchants, data
relating to Domestic Transactions not processed by Planet Payment.  (There is no
charge for reporting of Transactions, including Opt-out Transactions an
Non-Approved Currency Transactions processed by Planet Payment)

 

Set-Up

[*]

 

 

Monthly Fee

[*]

Per record added to the system

(ie each authorization, settlement, chargeback,

adjustment etc)

[*]

 

13.                               Cost Allocation.

 

(a)                                 VAR Costs.  For the purpose of calculating
Net FX Margin and Planet Payment Revenue, any charges payable by Planet Payment
or Acquirer for processing of Transactions to any VAR whose systems are
certified to, or which otherwise submits Transactions to Planet Payment for the
purposes of the Acquirer Program shall be borne by the parties in the
proportions in which they share Net FX Margin (or such other proportions as
maybe agreed), subject to prior agreement of

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

32

--------------------------------------------------------------------------------


 

both parties as set forth in an Addendum to this Agreement to be entered into at
the time.  The relevant proportion of VAR Transaction based payments so
allocated shall be reimbursed to the party, which incurred them at the same time
as Revenue Shares are paid hereunder.

 

(b)                                 Communication Infrastructure.  Planet
Payment shall bear the cost of establishing the telecommunications links and
network interfaces required to be established as set forth in section 3.6 with
respect to Planet Payment.  Each party shall bear the sole cost of maintaining
the telecommunications links and network interfaces required to be maintained by
each of them respectively as set forth in section 3.6 with respect to Planet
Payment and in Section 4.2 with respect to Acquirer.

 

(c)                                  POS Application and Gateway Interface
Modifications.  Planet Payment agrees to be responsible for the reasonable costs
charged by POS device application providers, ecommerce and other gateway service
providers and other VARs for application, interface and system modifications,
which the parties agree are required to be made pursuant to Section 3.4. 
Acquirer agrees to assist Planet Payment in its negotiations with such third
parties in order to minimize or eliminate such costs.  All such costs shall be
determined and approved by Planet Payment, before Planet Payment shall be
committed to pay for such modifications.

 

(d)                                 Marketing Costs.  Acquirer shall bear the
costs of printing all marketing collateral required for the purposes of
promoting the Program.  Planet Payment shall bear the costs of its drafting and
design of such collateral materials.  The parties may from time to time agree on
any joint marketing activities to be undertaken by them to promote the Acquire
Program and shall agree on the allocation of the costs of such activities prior
to entering into any commitment therefor.

 

33

--------------------------------------------------------------------------------


 

APPENDIX VI

 

SALES AND MARKETING PLAN

 

·                  This Marketing Plan is intended to set out the marketing
strategy to be shared by Network International and Planet Payment to deliver the
service to merchants in the UAE but may be extended to other markets from time
to time.

·                  The parties have commenced or will commence sales efforts as
against the identified list of key merchant accounts (“Key Accounts”) within the
Network International portfolio, as set forth below.

·                  The parties have agreed that Network International
representatives will personally contact the [*] merchants (by processing
volume), with the intention of arranging in-person sales meetings (to be
attended, as appropriate, by Planet Payment representatives), within [*] of the
date of completion of UAT or earlier if deemed desirable by both parties to this
agreement.

·                  It is the parties’ mutual intention to sign and activate as
many of the Key Accounts as soon after the commencement of sales activities as
is reasonably practicable.

·                  With respect to Network International merchants which are not
Network International Key Accounts as of the Effective Date, and whilst it is
the parties agreed priority to activate the Key Accounts, the parties will
cooperate in targeting and activating those merchants which are substantially
engaged in the businesses of hotels, restaurant, tourism, transportation (i.e.:
airlines, cruise ships, etc), tourist focused retail, and/or e-commerce and
which are likely to have a substantial amount of Foreign Transactions. PP NI
Multi-Currency Processing Agreement version 11 Final 01-21-10.doc 53

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

34

--------------------------------------------------------------------------------


 

Sector/
priority

 

Merchant No

 

Sales
ID

 

Merchant Name

 

Potential AED DCC
Volume

 

Foreign
Transaction
percentage

Hotels

 

 

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

11

 

 

 

 

 

 

 

 

 

 

12

 

 

 

 

 

 

 

 

 

 

 

35

--------------------------------------------------------------------------------


 

Retail

 

 

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

Restaurants

 

 

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

eCommerce

 

 

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

36

--------------------------------------------------------------------------------


 

2

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

Duty Free

 

 

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

Airlines

 

 

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

37

--------------------------------------------------------------------------------


 

AMENDMENT TO MULTI-CURRENCY PROCESSING AGREEMENT

 

THIS AMENDMENT (“Amendment”) is entered into this 31st day of May, 2011,
pursuant to that certain MULTI-CURRENCY PROCESSING AGREEMENT entered into as of
the 21st day of January, 2010 (“Multi-Currency Agreement”) among PLANET PAYMENT
(HONG KONG) LTD [g241061kg21i001.jpg], a Hong Kong company with its principal
place of business at 21/F Asia Orient Tower, Town Place, 33 Lockhart Road, Wan
Chai, Hong Kong, SAR (“Planet Payment”); and PLANET PAYMENT, INC, a Delaware
corporation, with its principal place of business at 670 Long Beach Boulevard,
Long Beach, NY  11561 (“PPI”) and NETWORK INTERNATIONAL, LLC, United Arab
Emirates company with its principal place of business at Burjuman Office Tower,
P.O. Box 4487, Dubai United Arab Emirates (“Acquirer”) and is subject to the
terms and conditions of the Multi-Currency Agreement.

 

Whereas, Aquirer and Planet Payment have agreed to amend certain provisions of
the Multi-Currency Agreement, as described below.  For and in consideration of
the terms and provisions specified in this Amendment, the parties hereto agree
as follows:

 

1.                                      DEFINITIONS.

 

Capitalized terms defined in the Multi-Currency Agreement shall bear the same
meaning in this Amendment.

 

2.                                      SHARING OF REVENUE.

 

(a)                                 Target Currency Conversion Margin.  As
described in Appendix V of the Multi-Currency Agreement, Processing and Other
Revenue Fees, the Target Currency Conversion Margin with respect to the Program
will be set by agreement between Planet Payment and the Acquirer.  Pursuant to
this Amendment, the Target Currency Conversion Margin set in the Multi-

 

--------------------------------------------------------------------------------


 

Currency Agreement at [*] of the Purchase Amount of Foreign Transactions shall
be increased to [*].  The Target Currency Conversion Margin can be amended from
time to time by written mutual agreement.  Such change shall take effect as soon
as reasonably practicable after the execution of this Amendment and in any event
within ten (10) business days after the date hereof.

 

(b)                                 [*].  For Acquirer’s participation in the
Program in accordance with the terms of the Multi-Currency Agreement and hereof,
Acquirer shall be entitled to receive [*] to [*] of the Purchase Amount, [*]. 
The Acquirer is entitled to receive [*] and the Target Currency Conversion
Margin is [*].  Such additional fee shall be calculated after Planet Payment’s
basic DCC Revenue Share of [*] (pursuant to Section 12(b)(1) of Appendix V and
before allocation of the additional Gross Fx margin pursuant to Section 12(b) of
Appendix V).

 

(c)                                  Visa.  In accordance with the terms of the
Multi-Currency Agreement and this Amendment, Acquirer and Planet Payment shall
share in equal amounts the additional Gross Fx Margin, earned on Visa Foreign
Transactions, to the extent that the Target Currency Conversion Margin  [*].

 

3.                                      TERM AGREEMENT; TERMINATION.

 

The Term of the Multi-Currency Agreement shall be extended to five (5) years,
effective as of the Effective Date of the Multi-Currency Agreement, expiring
January 20, 2015.  Thereafter, the Multi-Currency Agreement will automatically
renew for successive two (2) year periods unless terminated by either party by
notice to the other party not less than one hundred eighty (180) days prior to
the expiration of the term then in effect.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

4.                                      LEGAL EFFECT

 

Except as expressly amended herein the provisions of the Multi-Currency
Agreement shall continue in full force and effect.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
by its duly authorized officer as of the day, month and year first written.

 

NETWORK INTERNATIONAL, LLC

[g241061kg21i002.gif]

 

By:

/s/ authorized signatory

 

 

Title:

 

 

 

 

 

PLANET PAYMENT (HONG KONG) LTD

 

 

 

 

 

By:

/s/ Graham Arad

 

 

 

 

Title:

Director

 

 

 

 

 

 

PLANET PAYMENT, INC.

 

 

 

 

 

By:

/s/ Graham Arad

 

 

 

 

Title:

SVP

 

 

4

--------------------------------------------------------------------------------


 

FIRST ADDENDUM TO MULTI-CURRENCY PROCESSING AGREEMENT

 

THIS FIRST ADDENDUM (“Addendum”) is entered into this 9th day of August, 2011,
pursuant to that certain MULTI-CURRENCY PROCESSING AGREEMENT entered into as of
the 21st day of January, 2010 (the “Multi-Currency Agreement”) among PLANET
PAYMENT (HONG KONG) LTD [g241061kg23i001.jpg], a Hong Kong company with its
principal place of business at 21/F Asia Orient Tower, Town Place, 33 Lockhart
Road, Wan Chai, Hong Kong, SAR (“Planet Payment”); and PLANET PAYMENT, INC, a
Delaware corporation, with its principal place of business at 670 Long Beach
Boulevard, Long Beach, NY 11561 (“PPI”) and NETWORK INTERNATIONAL, LLC, a United
Arab Emirates company with its principal place of business at Burjuman Office
Tower, P.O. Box 4487, Dubai, United Arab Emirates (“Acquirer”) and is subject to
the terms and conditions of the Multi-Currency Agreement.

 

WHEREAS, Planet Payment provides certain credit and debit card processing and
related services to acquirers, processors and their merchants including the
Planet Payment Dynamic Currency Conversion “Pay in Your Currency™” Program as
described in the Multi-Currency Agreement; and

 

WHEREAS, Planet Payment wishes to engage Acquirer to assist in the solicitation
and referral to Planet Payment of certain third-party acquirers on the terms set
forth in this Addendum, for the purpose of Planet Payment contracting with such
third-party acquirers to provide Planet Payment Processing Services to such
third-party acquirers’ merchants; and

 

NOW, THEREFORE, for and in consideration of the terms and provisions specified
in this Addendum and the Multi-Currency Agreement, the parties hereto agree as
follows:

 

1.                                      SCOPE OF ADDENDUM

 

This Addendum is entered into pursuant to Section 3.5.3 of the Multi-Currency
Agreement and addresses the terms upon which Acquirer shall refer certain
third-party acquirers to Planet Payment for participation in the Program.

 

2.                                      DEFINITIONS

 

Capitalized terms not otherwise defined herein shall have the meaning set out in
the Multi-Currency Agreement.  As used in this Addendum, the following terms
shall have the following meanings (such meanings to be applicable to both the
singular and plural forms of the terms defined):

 

Gross FX Margin shall mean with respect to any Foreign Transaction, the amount
by which the Referred Third-Party Acquirer Settlement Amount differs from the
Purchase Amount of that Foreign Transaction PROVIDED THAT if the Referred
Third-Party Acquirer Settlement Amount is denominated in a different currency
than the Merchant’s Local Currency, then for the purpose of calculating the
Gross FX Margin, the Purchase Amount shall mean the amount of a Foreign
Transaction converted into the currency in which the Referred Third-Party
Acquirer Settlement Amount is denominated, using the currency conversion rate
announced or published by the Approved Quotation Standard that is applicable on
the Transaction date.

 

Merchant Compensation shall mean the amount (if any) payable by Acquirer or a
Referred Third-Party Acquirer to a Merchant participating in the Program in
respect of a Foreign Transaction processed on behalf of such Merchant.

 

--------------------------------------------------------------------------------


 

Net FX Margin shall mean the balance of the Gross FX Margin after deduction of
the Referred Third-Party Acquirer Revenue and Merchant Compensation, if any,
payable in respect of the relevant Foreign Transaction.

 

Planet Payment Processing Services shall mean the authorization, clearing and
settlement processes to be effected by Planet Payment for purposes of this
Addendum, with respect to DCC and MCP Transactions for all types of
point-of-sale systems, including but not limited to terminals, integrated
payment solutions and ecommerce as well as ATMs unless the ATM is hosted by
Acquirer, and related services, presented to Planet Payment by either Acquirer
or a Referred Third-Party Acquirer.  Authorization and clearing will occur
through, or by means of, the BINs and/or ICAs owned by or assigned to Acquirer
or a Referred Third-Party Acquirer, as the case may be.

 

Program shall mean the Planet Payment Processing Services and related services
provided to Referred Third-Party Acquirers pursuant to the terms of the
Multi-Currency Agreement, this Addendum and any relevant Referred Third-Party
Processing Agreement.

 

Referred Third-Party Acquirer shall mean a Target Acquirer that enters into a
Referred Third-Party Processing Agreement, whether due to Acquirer referral or
otherwise.

 

Referred Third-Party Acquirer Merchants shall mean Merchants of a Referred
Third-Party Acquirer that from time to time enter into an agreement with a
Referred Third-Party Acquirer for the provision of merchant services for Card
acceptance.

 

Referred Third-Party Processing Agreement shall mean an agreement  for provision
of Program services pursuant to the terms of this Addendum entered into
(i) amongst Acquirer, Planet Payment and a Referred Third-Party Acquirer (where
Acquirer itself provides Card processing services to the Referred Third-Party
Acquirer) or (ii) between Planet Payment and a  Referred Third-Party Acquirer
(where Acquire does not itself provide Card processing services to the Referred
Third-Party Acquirer).

 

Referred Third-Party Acquirer Settlement Amount shall mean the amount actually
received by or on behalf of a Referred Third-Party Acquirer from the Card
Association with respect to a Transaction ignoring any Interchange or fees
charged by the Card Association in respect of that Transaction.

 

Referred Third-Party Acquirer Revenue  shall mean the amount of Gross FX Margin
payable to a Referred Third-Party Acquirer pursuant to the terms of a Referred
Third-Party Processing Agreement.

 

Revenue Share shall have the meaning set forth in Section 5.4 of this Addendum.

 

Target Acquirer shall mean a third-party acquirer identified in the list of
Target Acquirers agreed from time-to time by the parties pursuant to Section 3.2
of this Agreement, as a third-party acquirer to which Planet Payment wishes to
be introduced with a view to providing Planet Services to such third-party
acquirer and such third-party acquirer’s Merchants.

 

Target Currency Conversion Margin shall mean the percentage margin to be added
to the currency conversion rate obtained from the Approved Quotation Standard,
which is to be applied to any particular Foreign Transaction as agreed
(i) amongst Acquirer, Planet Payment and the Referred Third-Party Acquirer
(where Acquirer itself provides Card processing services to the Referred
Third-Party Acquirer) or (ii) between Planet Payment and the Referred
Third-Party Acquirer (where Acquire does not itself provide Card processing
services to the Referred Third-Party Acquirer), as the case may be.

 

2

--------------------------------------------------------------------------------


 

VAR shall mean a value added reseller, including any e-commerce payment gateway
service provider, or point of sale provider, that, subject to prior approval
from (i) Acquirer and Referred Third-Party Acquirer (where Acquirer itself
provides Card processing services to the Referred Third-Party Acquirer) or
(ii) Referred Third-Party Acquirer (where Acquirer does not itself provide Card
processing services to the Referred Third-Party Acquirer), facilitates the
authorization or clearing of Transactions for the purposes of the Program, and
with which Planet Payment contracts or makes arrangements to provide the Planet
Payment Processing Services to certain Merchants.

 

3.                                      REFERRAL OF TARGET ACQUIRERS

 

3.1                               Acquirer shall refer interested Target
Acquirers to Planet Payment in accordance with procedures and processes
established by Planet Payment and notified to Acquirer from time-to-time.

 

3.2                               Planet Payment shall consult with Referral
Agent from time to time to produce materials to be used by Acquirer in informing
Target Acquirers about the Program.  The materials shall indicate that the
services are to be offered by or to be “powered by” Planet Payment, or similar
language which shall be mutually agreed.  Acquirer will not imply in any way or
manner that it is affiliated with Planet Payment. Acquirer shall not adopt any
referral practice that is reasonably objected to by Planet Payment.  The parties
will agree a list of Target Acquirers upon execution of this Addendum, and
update such list on an ongoing basis during the Term of the Multi-Currency
Agreement.

 

3.3                               Acquirer shall participate in meetings and
offer such other assistance as may be reasonably requested by Planet Payment to
assist in negotiating Referred Third Party Processing Agreements with potential
Referred Third-Party Acquirers for the provision of Program services.

 

3.4                               Where Acquirer itself provides Card processing
services to a Referred Third-Party Acquirer, the Referred Third-Party Processing
Agreement shall be entered into jointly amongst Acquirer, Referred Third-Party
Acquirer and Planet Payment.  Where Acquirer does not itself provide Card
processing services to a Referred Third-Party Acquirer, Acquirer shall not be a
party to the Referred Third Party Processing Agreement for the provision of
Program services.

 

3.5                               Acquirer will only be deemed materially
responsible for the referral of a third-party acquirer, and entitled to
compensation pursuant to Section 5 of this Agreement in relation to any Planet
Services provided by Planet Payment to such third-party acquirer, if the
Acquirer performs all of Acquirer’s duties and obligations, as detailed in this
Section 3.

 

3.6                               Acquirer shall not represent to any third
party, including any Target Acquirer or Referred Third-Party Acquirer that
Acquirer has authority to contract on behalf of Planet Payment or bind Planet
Payment in any way.

 

4.                                      THE PROGRAM.

 

4.1                               Planet Payment hereby agrees to make the
Program available to Referred Third-Party Acquirers and their Merchants during
the Term of this Addendum, for use at Referred Third-Party Acquirer Merchant
locations by Referred Third-Party Acquirer Merchants that have agreed to
participate in the Program.

 

4.2                               The parties shall observe and perform their
respective obligations under any and all Referred Third-Party Processing
Agreements as the parties may enter into from time to time.

 

3

--------------------------------------------------------------------------------


 

5.                                      SHARING OF REVENUE AND COSTS.

 

5.1                               Gross FX Margin.  The Target Currency
Conversion Margin with respect to Planet Payment Processing Services provided
pursuant to this Addendum, Merchant Compensation and Referred Third-Party
Acquirer Revenue, if any, with respect to any Referred Third-Party Acquirer will
be set in accordance with the relevant Referred Third-Party Processing
Agreement.

 

5.2                               Fees for Domestic Processing and Other
Services.  In the event that a Referred Third-Party Acquirer requests Planet
Payment to process Transactions under the Program, other than Foreign
Transactions, (i.e. domestic processing,  opt-outs and Transactions in
unsupported currencies), or to provide other services which are not included in
the Program at the outset, then Planet Payment shall be entitled to charge
additional fees for the processing of such Transactions and providing of such
other services, and shall provide a quote for such charges at the time of the
request.  Each of Planet Payment and Acquirer shall be entitled to receive an
amount equal to 50% of any such additional fees which remain after payment to
Planet Payment of $0.03 per transaction to cover Planet Payment costs of
providing such services.

 

5.3                               VAT and Taxes.  All amounts stated shall be
exclusive of any value added or similar taxes on gross revenue or fees or any
withholding taxes, which may be applicable, and which Referred Third-Party
Acquirers shall pay in addition to the amounts set forth herein, provided that
Referred Third-Party Acquirers shall not be responsible for any such taxes
imposed on or attributable to Planet Payment’s profits or net income.

 

5.4                               Revenue Sharing.  Each of Planet Payment and
Acquirer shall be entitled to receive an amount equal to [*] of the net amount
paid by Referred Third-Party Acquirers  to either Acquirer or Planet Payment, as
the case may be, for Program services pursuant to the terms of a Referred
Third-Party Processing Agreement (“Revenue Share”).

 

5.5                               Calculation & Payment of Revenue and Fees.
 (a) On a monthly basis, the Gross FX Margin, Net FX Margin and fees, if any,
relating to domestic processing and other services, earned in respect of
Transactions processed during the previous month shall be calculated by Planet
Payment and reported to Acquirer and Referred Third-Party Acquirers, in
accordance with the provisions of the Multi-Currency Agreement, this Addendum
and any Referred Third-Party Processing Agreements.  (b) Within five
(5) business days after submission of such monthly report, Planet Payment will
submit to Acquirer and Referred Third-Party Acquirers the relevant payment
instructions with respect to payments required pursuant to the Program.  Such
payment instructions shall enable: (i) Acquirer to effect payment to Planet
Payment of Planet Payment’s Revenue Share applicable to the Transactions
processed and other services rendered through the Program for Referred
Third-Party Acquirers (where the Program is provided pursuant to a Referred
Third-Party Processing Agreement entered into amongst Acquirer, Planet Payment
and Referred Third-Party Acquirer) and (ii) Referred Third-Party Acquirers to
effect payment to Planet Payment of Planet Payment’s and Acquirer’s share of the
Gross FX Margin  applicable to the Transactions processed through the Program
and fees, if any, relating to domestic processing and other services (where the
Program is provided pursuant to a Referred Third-Party Processing Agreement
entered into between Planet Payment and a Referred Third-Party Acquirer).
(c) With respect to payments due from Planet Payment to Acquirer, within five
(5) business days after receipt by Planet Payment of payment from a Referred
Third-Party Acquirer (where the Program services are provided pursuant to a
Referred Third-Party Processing Agreement entered into between Planet Payment
and a Referred Third-Party Acquirer), Planet Payment shall pay Acquirer the
Acquirer’s Revenue Share due hereunder.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

5.6                               Cost Allocation.  Agreed third party VAR costs
and third party agents costs, (e.g. for integrated POS payment gateways or where
both parties agree to contribute towards the cost of development and any
international communications costs for delivery of transaction data or costs of
any required third party agent), shall be deducted from the Gross FX Margin in
calculating the Net FX Margin to be divided amongst the parties.   The agreed
VAR costs and third party agent costs shall be borne by all the parties in
proportion to the Revenue Share set forth above.

 

6.                                      EXCLUSIVITY

 

6.1                               Acquirer recognizes that the implementation
and provision of the Program pursuant to this Addendum requires a substantial
initial investment by Planet Payment without a guarantee of participation or
payment from Acquirer or Referred Third-Party Acquirers.  Accordingly, Acquirer
will not, during the Term of the Addendum, offer, facilitate, or otherwise
participate in a service or program similar to the  Program (whether such
service or program is offered by any third party or developed internally, and
regardless of the type of point of sale) to any entity or within any country
identified on the list of Target Acquirers as may be agreed by the parties from
time to time. Notwithstanding the foregoing, Planet Payment shall have no
obligation to agree to provide Program services to any third party acquirer
referred by Acquirer and may decline to do so in Planet Payment’s sole
discretion.  In the event that Acquirer refers a potential Referred Third-Party
Acquirer to Planet Payment and Planet Payment elects not to enter into a
Referred Third-Party Processing Agreement with such potential Referred
Third-Party Processor, then Acquirer shall be free to refer such potential
relationship to a service provider other than Planet Payment.

 

6.2                               Planet Payment shall be free to provide to
third-parties services similar or identical to those provided to Referred
Third-Party Acquirers under the Program, and independently to engage
third-parties to provide services similar or identical to those provided by
Acquirer to Planet Payment pursuant to the terms of this Addendum.

 

7.                                      TERM OF AGREEMENT; TERMINATION.

 

7.1                               The term of this Addendum shall be for the
same period as the Multi-Currency Agreement and this Addendum shall terminate
upon termination of the Multi-Currency Agreement, subject to the
post-termination transitional processing provisions contained in the
Multi-Currency Agreement.

 

7.2                               Upon termination or expiration of this
Addendum, Planet Payment shall continue to pay Acquirer compensation in
connection with Referred Third Party Acquirer Merchant Transactions pursuant to
the terms contained herein for as long as such Referred Third Party Acquirer
Merchants continue to receive Program services.

 

8.                                      LEGAL EFFECT

 

Except as expressly amended herein the provisions of the Multi-Currency
Agreement shall continue in full force and effect.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Addendum to be executed
by its duly authorized officer as of the day, month and year first written.

 

 

NETWORK INTERNATIONAL, LLC

 

 

 

 

 

By:

/s/ authorized signatory

 

Title:

 

 

 

 

PLANET PAYMENT (HONG KONG) LTD

 

 

 

 

 

By:

/s/ Philip Beck

 

Title:

Director

 

 

 

 

 

PLANET PAYMENT, INC.

 

 

 

 

 

By:

/s/ Philip Beck

 

Title:

CEO and Director

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE

 

EXCLUSIONS FROM LIST OF TARGET ACQUIRERS

 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO MULTI-CURRENCY PROCESSING AGREEMENT

 

THIS THIRD AMENDMENT (“Amendment”) is entered into this 10th day of November,
2013, pursuant to that certain MULTI-CURRENCY PROCESSING AGREEMENT entered into
as of the 21st day of January, 2010 (“Multi-Currency Agreement”), as amended by
that certain amendment dated the 31st of May, 2011, (the “Amendment”), and
further amended by that certain amendment dated the 8th day of August, 2012,
(the “Second Amendment”) (collectively the “Agreement”), among PLANET PAYMENT
(HONG KONG) LTD 星滙易(香港)有限公司, a Hong Kong company with its principal place of
business at 21/F Asia Orient Tower, Town Place, 33 Lockhart Road, Wan Chai, Hong
Kong, SAR (“Planet Payment”); and PLANET PAYMENT, INC, a Delaware corporation,
with its principal place of business at 670 Long Beach Boulevard, Long Beach, NY
11561 (“PPI”) and NETWORK INTERNATIONAL, LLC, a United Arab Emirates company
with its principal place of business at Al Barsha, P.O. Box 4487, Dubai United
Arab Emirates (“Acquirer”) and is subject to the terms and conditions of the
Multi-Currency Agreement.

 

For and in consideration of the terms and provisions specified in this
Amendment, the parties hereto agree to amend the Multi-Currency Agreement, the
Amendment and the Second Amendment, as follows:

 

1.                                      DEFINITIONS.

 

Words and expressions defined below shall bear the following meanings in this
Amendment.  Capitalized terms defined in the Agreement shall bear the same
meaning in this Amendment, unless the context otherwise requires.

 

(a)                           “Amended Program Specification” shall mean the
Program Specification as amended pursuant to Section 4(a) of this Amendment.

 

(b)                           “Implementation Date” shall in this Amendment mean
the date on which a Foreign Transaction is first authorized and cleared under
the Acquirer Program for any Merchant in accordance with the Amended Program
Specification, other than purely for the purposes of system testing.

 

(c)                                  “Settlement Currency” shall mean each
currency in which each Card Association respectively may pay settlement proceeds
of Card Transactions to Acquirer in accordance with the Rules.

 

1

--------------------------------------------------------------------------------


 

2.                                      [*] ACQUIRER REVENUE.

 

(a)                           In addition to amounts otherwise due to the
Acquirer pursuant to the Agreement, Acquirer shall be entitled to receive [*]
equal to [*] basis points [*] of each Foreign Transaction (“[*] Fee”). Such [*]
Fee shall be calculated after all amounts due to Planet Payment pursuant to the
Agreement other than the [*] on Foreign Transactions due to Planet Payment
pursuant to Section 12(b)(2) of the Multi-Currency Agreement. For the avoidance
of doubt, the [*] on Foreign Transactions due to Planet Payment pursuant to
Section 12(b)(2) of the Multi-Currency Agreement shall be calculated after
payment to Acquirer of the [*] Fee due to Acquirer pursuant to this
Section 2(a).

 

(b)                           Acquirer is currently party to a contractual
relationship pursuant to which Acquirer has agreed to acquire Transactions
originating from [*] exclusively from a particular third party VAR (“Third Party
Exclusivity”). Acquirer agrees that, at such time as such Third Party
Exclusivity shall expire in August of 2013, Planet Payment shall no longer be
restricted from providing [*] or any other Planet Payment products or services
to Acquirer merchants or working with any VAR, processor or other third party in
relation to Acquirer merchants. Acquirer agrees that, during the Term of this
Agreement, and any renewal or extension thereof, Acquirer shall not renew or
enter into any exclusive third party relationships which would restrict in any
way Planet Payment’s ability to provide any Planet Payment DCC products or
services to Acquirer merchants or to work with any VAR, processor or other third
party in relation to Acquirer merchants in connection with DCC products or
services. Upon expiration of the Third Party Exclusivity, Acquirer shall provide
Planet Payment written notice that the Third Party Exclusivity has terminated
and the Planet Payment is no longer restricted from providing any Planet Payment
products or services to any Acquirer merchants or from working with any VAR,
processor or other third party in relation to Acquirer merchants, with the
exception of

 

(i)                                     [*] and its subsidiaries as the case may
be from time to time (to include all current and future [*] installations and
all payment channels including e-Commerce);

 

(ii)                                  [*]  and its subsidiaries as the case may
be from time to time (to include all current and future [*] and all payment
channels including e-Commerce); and

 

(iii)                               [*] and its subsidiaries as the case may be
from time to time (to include all current and future properties under the [*]
brand including all payment channels including e-Commerce).

 

(c)                            Commencing upon the first day of the calendar
month immediately following the calendar month in which such notice is received
by Planet Payment, the  [*] Fee which Acquirer shall be entitled to receive on
Foreign Transactions pursuant to Section 2(a) of this Amendment shall be
increased from [*] basis points [*] to [*] basis points [*].

 

3.                                      TERM OF AGREEMENT; TERMINATION

 

The Term of the Multi-Currency Agreement shall be extended to seven (7) years,
effective as of the Effective Date of the Multi-Currency Agreement and expiring
on January 20, 2017.  Thereafter, the Multi-Currency Agreement will
automatically renew for successive two (2) year periods unless terminated by
either party by written notice to the other party not fewer than one hundred
eighty (180) days prior to the expiration of the term then in effect.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

4.                                      AMENDED PROGRAM SPECIFICATION

 

(a)                           The parties use commercially reasonable endeavors
to agree an Amended Program Specification in order to put into effect the
following transaction flow for Foreign Transactions:

 

(1)         Acquirer shall utilize [*], as the Acquirer may select and agree
with Planet Payment. Planet Payment shall process each DCC Transaction such that
each such Foreign Transaction is settled to Acquirer by the relevant Card
Association either [*].

 

(2)                                 Each reference in the Multi-Currency
Agreement to a [*] shall be interpreted to mean [*], where the context so
requires.  [*].

 

(3)                                 Authorization of Foreign Transactions shall
be conducted by Planet Payment  in the same manner as under the Program
Specification in effect as of the date hereof.   However, if requested by
Network International to use [*], the parties shall work together to produce the
detailed business requirements and specifications, project implementation and
testing plan and development time schedules necessary to effect a [*].  Planet
Payment shall upon Network International making such request, [*] and such
change shall take effect only after the parties enter into an addendum to the
Multi-Currency Agreement to effect the [*] under the Multi-Currency Agreement.

 

(4)                                 In the event that Acquirer, [*] then [*]
will be calculated in accordance with the Multi-Currency Agreement [*].   For
the avoidance of doubt [*] for Foreign Transactions which are [*] shall be
calculated in accordance with the existing provisions of the Multi-Currency
Agreement.

 

(b)                           The parties shall also endeavor to agree a joint
implementation plan (the “Amended Project Plan”), which identifies the detailed
tasks and timetable necessary for the implementation of the Amended Program
Specification.  The parties agree that except as expressly set forth herein,
each party shall bear its own internal and external costs incurred in connection
with performing the various tasks required to be performed for the purposes of
the implementation of the Amended Program Specification in accordance with the
Amended Project Plan.  The parties shall make such modifications to their
respective platforms as are necessary to permit the implementation of the
Amended Program Specification.

 

(c)                            Following implementation of the Amended Program
Specification the parties shall undertake UAT substantially in accordance with
the relevant provisions of the Multi-Currency Agreement.   The Amended Program
Specification shall only apply to Foreign Transactions processed after the
successful completion of UAT pursuant to this section and the Implementation
Date mutually agreed to by the parties.

 

(d)                           Notwithstanding anything to the contrary otherwise
contained in the Agreement or this Amendment, with effect from the
Implementation Date Planet Payment shall [*].  With effect from the
Implementation Date, Acquirer shall [*] in accordance with the Amended Program
Specification and for all [*] which may result from [*].

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

5.                                      ADDITIONAL RESOURCES

 

The Parties shall jointly provide resources to offer, market, sell and implement
the Planet Payment Services to Acquirer and Acquirer Merchants, as the parties
may from time to time agree.

 

6.                                      LEGAL EFFECT

 

Except as expressly amended herein, the provisions of the Multi-Currency
Agreement, the Amendment and the Second Amendment shall continue in full force
and effect.

 

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
by its duly authorized officer as of the day, month and year first written.

 

 

NETWORK INTERNATIONAL, LLC

 

 

 

 

 

 

By:

/s/ Bhairev Trivedi

 

Title:

Chief Executive Officer

 

 

 

 

 

PLANET PAYMENT (HONG KONG) LTD

 

 

 

 

 

 

By:

/s/ Graham Arad

 

Title:

Director

 

 

 

 

 

PLANET PAYMENT, INC.

 

 

 

 

 

 

By:

/s/ Graham Arad

 

Title:

SVP, General Counsel

 

 

 

4

--------------------------------------------------------------------------------